CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

Exhibit 10.50

 

PRIVILEGED AND CONFIDENTIAL

 



 

PARTNERSHIP AGREEMENT

 

BY AND BETWEEN

 

GINKGO BIOWORKS, INC.

 

AND

 

AMYRIS, INC.

 





 

 



PARTNERSHIP AGREEMENT

 

THIS PARTNERSHIP AGREEMENT (the “Agreement”) is entered into as of October 20,
2017 (the “Effective Date”) by and between Ginkgo Bioworks, Inc., a Delaware
corporation having its principal office at 27 Drydock Avenue, 8th Floor, Boston,
MA 02210 (“Ginkgo”), and Amyris, Inc., a Delaware corporation having its
principal office at 5885 Hollis Street, Ste. 100, Emeryville, CA 94608
(“Amyris”). Ginkgo and Amyris may be referred to in this Agreement individually
as a “Party” and, collectively, as the “Parties”.

 

RECITALS

 

WHEREAS, Ginkgo and Amyris previously entered into an Initial Strategic
Partnership Agreement, dated June 28, 2016 (the “ISPA”), and subsequently, a
Collaboration Agreement dated September 12, 2016 (the “Collaboration
Agreement”), as amended from time to time thereafter; and

 

WHEREAS, Ginkgo and Amyris now wish to redefine the Parties’ relationship which
shall begin to be governed as of the Effective Date by this Partnership
Agreement.

 

NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants and agreements contained herein, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows:

 

ARTICLE I. DEFINITIONS

 

When used in this Agreement, each of the following terms shall have the meanings
set forth in this Article I:

 

“Action” means any claim, audit, examination, action, cause of action or suit
(whether in contract or tort or otherwise), litigation (whether at law or in
equity, whether civil or criminal), assessment, arbitration, mediation,
investigation, hearing, charge, complaint, demand, notice or proceeding.

 

“Accounting Principles” means GAAP, to the extent applicable.

 

“Actual Cost of Goods Sold” means, with respect to a Product, the cost of goods
sold as determined using the Accounting Principles.

 

“Affiliate” means, as to a Person, any entity which, directly or indirectly,
controls, is controlled by, or is under common control with such Person. For the
purposes of this definition, “control” refers to any of the following: (a)
direct or indirect ownership of fifty percent (50%) or more of the voting
securities entitled to vote for the election of directors or managers in the
case of a corporation or limited liability company, or of fifty percent (50%) or
more of the equity interest with the power to direct management in the case of
any other type of legal entity; (b) status as a general partner in any
partnership; or (c) any other arrangement where an entity possesses, directly or
indirectly, the power to direct the management or policies of another entity,
whether through ownership of voting securities, by contract or otherwise.

 

-1-

 



“Amyris Retained Intellectual Property” means any Intellectual Property
associated with the materials transferred by Amyris to Ginkgo and listed on
Exhibit X, including any associated knowhow and/or documentation (such as SOPs)
transferred prior to the Effective Date. For clarity, “associated” means, solely
with regards to patents and patent applications within Intellectual Property,
such patents and patent applications that claim materials listed on Exhibit X.

 

“Amyris Transferred Intellectual Property” means (a) any Intellectual Property
associated with the materials transferred by Amyris to Ginkgo and listed on
Exhibit Y, including any associated know-how and/or documentation (such as SOPs)
transferred prior to the Effective Date; (b) any Intellectual Property
transferred by Amyris to Ginkgo prior to the Effective Date that comprises
Foundry IP or Overlapping Process IP; and (c) any Intellectual Property
developed on or after the effective date of the Collaboration Agreement and
prior to the Effective Date that comprises jointly-owned Foreground IP. For
clarity, “associated” means, solely with regards to patents and patent
applications within Intellectual Property, such patents and patent applications
that claim materials transferred by Amyris to Ginkgo and listed on Exhibit Y.

 

Solely for the purposes of this definition of Amyris Transferred Intellectual
Property, Foundry IP, Foreground IP, Non-Collaboration IP and Overlapping
Process IP are defined as follows:

 



(1) “Foundry IP” means any and all information and inventions conceived and
reduced to practice from the effective date of the ISPA to the Effective Date,
which information or inventions relate to the design and genetic engineering,
measurement or analysis of microbial host cells, and all Intellectual Property
rights therein or pertaining thereto and excludes [*]

 

(2) “Foreground IP” means, with respect to a given Party, any and all
information and inventions, and all Intellectual Property rights therein or
pertaining thereto, including all Intellectual Property in the Strains and the
Products, that have been or are conceived, discovered, developed or otherwise
made or obtained by or on behalf of either Party or its Affiliates or jointly by
or on behalf of the Parties or their Affiliates in the performance of any
activities under the Collaboration Agreement, from the effective date of the
ISPA to the Effective Date, and Controlled by either Party or its Affiliates,
and, in each case, all Intellectual Property rights therein or pertaining
thereto, and excludes Foundry Intellectual Property (that is not Overlapping
Process Intellectual Property), and Non-Collaboration Intellectual Property;



 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-2-

 



(3) “Non-Collaboration Intellectual Property” means, with respect to a Party,
any Intellectual Property Controlled by a Party and created (whether as of or
following the effective date of the Collaboration Agreement to the Effective
Date) outside the scope of the Collaboration Agreement;

 



(4) “Overlapping Process IP” means [*]

 

“Applicable Rate” means a rate equal to the lower of: (a) the Highest Lawful
Rate; and (b) ten and one half of one percent (10.5%) per annum.

 

“Average Selling Price” means, with respect to a Product sold by a Party, the
aggregate net sales price per unit (such as a kilogram) of said Product for all
items, instances, or increments of such Product by all customers of the Party,
excluding any Incentive Payments related to such Product. Average Selling Price
shall be calculated in accordance with the Accounting Principles.

 

“Business Day” means a day other than a Saturday or Sunday or other day on which
banking institutions located in New York, New York, USA are authorized or
obligated by law or executive order to close.

 

“Calendar Quarter” means a calendar quarter ending on the last day of March,
June, September or December.

 

“Calendar Year” means a period of time commencing on January 1 and ending on the
following December 31.

 

“Change in Control” means, with respect to a Party, an event in which: (a) any
Third Party not then beneficially owning more than fifty percent (50%) of the
voting power of the outstanding securities of such Party acquires or otherwise
becomes the beneficial owner of securities of such Party representing more than
fifty percent (50%) of the voting power of the then-outstanding securities of
such Party with respect to the election of the board of directors, board of
managers or similar governing body; or (b) such Party consummates a merger,
consolidation or similar transaction with a Third Party where the voting
securities of such Party outstanding immediately preceding such transaction
represent less than fifty percent (50%) of the voting power of such Party or
surviving entity, as the case may be, immediately following such transaction; or
(c) such Party sells all or substantially all of its assets relating to this
Agreement to a Third Party.

 

“Background Intellectual Property” means, with respect to a given Party (i) any
and all information and inventions, and all Intellectual Property rights therein
or pertaining thereto, including all Intellectual Property in the Strains, that
are in existence and Controlled by such Party or its Affiliates as of the
Effective Date, excluding Amyris Transferred Intellectual Property, Amyris
Retained Intellectual Property, and Ginkgo Transferred Intellectual Property.


 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-3-

 





“Competitor” means: [*], and any and all of their respective subsidiaries and
Affiliates; provided, however, that Amyris or Ginkgo may mutually agree in
writing to update this definition not more than once in any consecutive 12-month
period to include any other Third Parties that compete with any material portion
of Ginkgo or Amyris business.

 

“Control” of Intellectual Property means: (a) solely with regard to Amyris
Transferred Intellectual Property, that the applicable party has the rights
necessary to grant the rights and licenses granted or to be granted in this
Agreement, whether by ownership or otherwise, without breaching any Third Party
obligation included in an agreement (and an amendment to such agreement if such
amendment entered into on or before the effective date of the Collaboration
Agreement and was provided to Ginkgo) set forth on Exhibit C, which may be
updated from time to time by agreement of the Parties; and (b) with regard to
Background Intellectual Property and Ginkgo Transferred Intellectual Property,
that the applicable party has the rights necessary to grant the rights and
licenses granted or to be granted in this Agreement, whether by ownership or
otherwise. For avoidance of doubt, the Parties agree that Exhibit C includes all
agreements as of the effective date of the Collaboration Agreement, and three
additional agreements named therein and effective prior to the Effective Date,
that contain a Third Party obligation that would restrict any grant of rights to
Amyris Transferred Intellectual Property licensed hereunder. To the extent that
any license granted under this Section would breach any Third Party obligation
included in an agreement set forth in Exhibit C, such as the grant of an
exclusively licensed field to a Third Party, such license is not hereby granted
solely to the extent necessary to avoid such a breach.

 

“Customer Agreement” means an agreement between one or more of the Parties and a
Third Party for the development, manufacture, and/or commercialization of a
product.

 



“Excluded Product(s)” means any compound(s) or other substance(s) developed,
manufactured, and/or commercialized by either Party that is not [*], and that is
outside the scope of this Agreement and not subject to any payments to the other
Party for their development, manufacture or commercialization.

 



“Field” means [*].

 

“Force Majeure Event” means, with respect to a Party, an event, act, occurrence,
condition or state of facts, in each case outside the reasonable control of such
Party (which may include acts of God, acts of any government, any rules,
regulations or orders issued by any governmental authority or by any officer,
department, agency or instrumentality thereof, fire, storm, flood, earthquake,
accident, war, rebellion, insurrection, riot, terrorism and invasion) that
interferes with the normal business operations of such Party.



 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-4-

 



“GAAP” means U.S. generally accepted accounting principles, consistently applied
between years in the normal course of business.

 

“Ginkgo Transferred Intellectual Property” means any Intellectual Property
associated with the materials transferred by Ginkgo to Amyris and listed on
Exhibit Z, including any associated know-how and/or documentation (such as SOPs)
transferred prior to the Effective Date. For clarity, “associated” means, solely
with regards to patents and patent applications within Intellectual Property,
such patents and patent applications that claim materials listed on Exhibit Z.

 



“[*]Program” means the program to develop, manufacture, commercialize and/or
sell [*]for [*] as provided in Exhibit A.

 

“Governmental Entity” means any instrumentality, subdivision, court,
administrative agency, commission, official or other authority of any country,
state, province, prefect, municipality, locality or other government or
political subdivision thereof, or any quasi-governmental, private body or
arbitral body exercising any executive, legislative, judicial, quasi-judicial,
regulatory, taxing, importing, administrative or other governmental or
quasi-governmental authority.

 

“Highest Lawful Rate” means the maximum non-usurious rate of interest, as in
effect from time to time, which may be charged, contracted for, reserved,
received or collected by Ginkgo in connection with this Termination Agreement
under applicable law.

 

"Improvements" means any enhancement, modification, variation or improvement
relating to or arising from existing Intellectual Property.

 

“Incentive Payments” means any fees and/or milestone payments under a Customer
Agreement.

 

“Independent Accounting Firm” means an independent certified public accounting
firm that is one of the six (6) largest, by revenue, accounting firms in the
United States and is approved by both Parties (such approval not to be
unreasonably withheld).

 

“Intellectual Property” means any and all rights in data, discoveries, goodwill,
information and inventions, specifically including each of copyright, know-how,
patent, and trade secret rights and any documents or materials that may embody,
incorporate, or utilize them.

 

“Law” means any law, statute, common law, rule, regulation, ordinance, code or
other pronouncement having the effect of law, of any federal, national,
multinational, state, provincial, county, city or other political subdivision,
including, as applicable: (a) good manufacturing practices, good laboratory
practices, good clinical practices and all other rules, regulations and
requirements of any applicable Governmental Entities; (b) the Foreign Corrupt
Practices Act of 1977, as amended, or any comparable laws in any country; (c)
the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934,
as amended; and (d) all export control laws.

 

“Loss” means any and all losses, liabilities, damages, settlements, penalties,
fines, costs and expenses (including reasonable attorneys’ fees and other
expenses of litigation) incurred by a Ginkgo Indemnified Party or an Amyris
Indemnified Party, as applicable, to the extent resulting from or arising out of
or in connection with any Action brought by a Third Party.


 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-5-

 





“Net Profits” means, with respect to a Product, the number of units of Product
sold multiplied by the difference between the (a) the Average Selling Price for
such Product and (b) the product of (i) [*] and (ii) the Actual Cost of Goods
Sold for such Product. Net Profits shall be calculated in accordance with the
Accounting Principles. In the event such difference is a negative number, then
such Net Profits shall equal zero.

 

“Obligations” means Amyris’ obligations to pay when due (i) the Partnership
Payments, (ii) any and all interest charges associated therewith, (iii) the Net
Profits, and (v) any other amounts Amyris owes to Ginkgo, now or later, whether
under this Agreement, the Promissory Note, or otherwise.

 

“Patent Filing” includes any application or patent, whether provisional or
nonprovisional, filed and/or granted anywhere in the world.

 

“Patent Lead” is the Party that has ultimate decision making authority with
respect to patent prosecution strategy and is responsible for filing,
prosecution, and maintenance of patents, including any related interference,
re-issuance, re-examination, opposition, inter partes review, or post grant
review proceedings.

 

“Payment Default” means a failure by Amyris to pay any Partnership Payment or
any other Obligation within ten (10) Business Days after the due date pursuant
to Section 4.3.

 

“Permitted Subcontractor” means an Affiliate or a Third Party to which a Party
may subcontractportions of the activities allocated to it under the Givaudan
Program or any other Product development plan in accordance with the terms of
this Agreement.

 

“Person” means any natural person, general or limited partnership, corporation,
limited liability company, limited liability partnership, firm, association or
organization or other legal entity.

 

“Prior Confidentiality Agreement” means the Mutual Confidential Disclosure
Agreement, dated May 11, 2016, by and between Amyris and Ginkgo, as amended.

 

“Product” means an ingredient created pursuant to a Customer Agreement.

 

“Promissory Note” means that certain Promissory Note, dated on October 20, 2017,
made by Amyris in favor of Ginkgo (as amended, modified, supplemented or
restated from time to time).

 

“Third Party” means any Person other than a Party or its Affiliates.

 



[*]

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 

-6-

 



Construction. In construing this Agreement, unless expressly specified
otherwise:

 




(a)        references to Articles, Sections and Exhibits are to articles and
sections of, and exhibits to, this Agreement;

 

(b)        except where the context otherwise requires, use of either gender
includes any other gender, and use of the singular includes the plural and vice
versa;

 

(c)        headings and titles are for convenience only and do not affect the
interpretation of this Agreement;

 

(d)        any list or examples following the word “including”, “include” or
“includes” shall be interpreted without limitation to the generality of the
preceding words;

 

(e)        except where the context otherwise requires, the word “or” is used in
the inclusive sense;

 

(f)        the terms “hereof”, “hereto”, “hereby”, “herein” and “hereunder” and
words of similar import when used in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement;

 

(g)        the term “extent” in the phrase “to the extent” means the degree to
which a subject or other thing extends, and such phrase does not mean simply
“if”;

 

(h)        except where the context otherwise requires, “will” means “shall”;

 

(i)        references to an agreement or instrument mean such agreement or
instrument as from time to time amended, modified or supplemented (subject to
any restrictions on such amendments, supplements or modifications set forth
herein);

 

(j)        references to a Person are also to its successors, heirs and
permitted assigns;

 

(k)        except if Business Days are specified, “day” or “days” refers to
calendar days;

 

(l)        if a period of time is specified and dates from a given day or
Business Day, or the day or Business Day of an act or event, it is to be
calculated exclusive of that day or Business Day;

 

(m)        “monthly” means on a calendar month basis;

 

(n)        “quarter” or “quarterly” means on a Calendar Quarter basis;

 

(o)        “annual” or “annually” means on a Calendar Year basis;

 

(p)        “year” means a three hundred sixty-five (365) day period unless
Calendar Year is specified;

 

(q)        references to a Law include any amendment or modification to such Law
and any rules or regulations issued thereunder, whether such amendment or
modification is made, or issuance of such rules or regulations occurs, before
or, only with respect to events or developments occurring or actions taken or
conditions existing after the date of such amendment, modification or issuance,
after the Effective Date, but only to the extent such amendment or modification,
to the extent it occurs after the date hereof, does not have a retroactive
effect;


 

-7-

 



(r)        all references to “Dollars” or “$” herein shall mean U.S. Dollars;

 

(s)        a capitalized term not defined herein but reflecting a different part
of speech than a capitalized term which is defined herein shall be interpreted
in a correlative manner;

 

(t)        any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein); and

 

(u)        each Party represents that it has been represented by legal counsel
in connection with this Agreement and acknowledges that it has participated in
the drafting hereof. In interpreting and applying the terms and provisions of
this Agreement, the Parties agree that no presumption will apply against the
Party which drafted such terms and provisions.

 

ARTICLE II. INTELLECTUAL PROPERTY

 

2.1        Technology Transfer. The Parties hereby confirm that, pursuant to the
ISPA and the Collaboration Agreement, during the Term of such ISPA and
Collaboration Agreement and prior to the Effective Date: (i) Amyris has provided
Ginkgo with access and licenses to certain Intellectual Property, including the
Amyris Transferred Intellectual Property and Amyris Retained Intellectual
Property, (ii) Ginkgo has provided Amyris with access and licenses to certain
Intellectual Property, including the Ginkgo Transferred Intellectual Property,
and (iii) the Parties collaborated to develop Intellectual Property under the
Collaboration Agreement in furtherance of activities thereto. Pursuant to
Section 9.4 (below), all access and license grants as provided in the ISPA and
the Collaboration Agreement to both Ginkgo and Amyris are hereby terminated in
their entirety and replaced and superceded with the access and license grants of
this Agreement, as provided in at least this Section and Exhibit A.

 

2.2        Licenses; Use of Intellectual Property; Convenant Not To Sue.

 

(a)        Amyris grants to Ginkgo, as of the effective date of the ISPA, a
royalty-free, fully paid-up, sublicensable, non-exclusive, perpetual (i.e.
surviving any termination except as provided for herein in regards to
insolvency) license under any of the Amyris Transferred Intellectual Property
that is owned or Controlled by Amyris to make, have made, use, sell, offer to
sell and import any products other than farnesene and/or farnesene derivatives
that are chemically produced from farnesene, subject to the requirements of
Section 2.3 (Improvement Inventions). Where Ginkgo becomes insolvent, Ginkgo
shall no longer be able to exercise any of the rights granted in this Section,
provided that any sublicenses granted by Ginkgo prior to the date of insolvency
shall continue in force. Additionally, Ginkgo acknowledges that, as provided for
in the definition of Control in Article 1, to the extent that any license
granted under this Section would breach any Third Party obligation included in
an agreement set forth in Exhibit C, such as the grant of an exclusively
licensed field to a Third Party, such license grant is limited in scope to the
extent necessary to avoid such a breach by Amyris.

 

-8-

 



(b)        Ginkgo grants to Amyris, as of the effective date of the ISPA, a
royalty-free, fully paid-up, sublicensable, non-exclusive, perpetual (i.e.
surviving any termination except as provided for herein in regards to
insolvency) license under any of its Ginkgo Transferred Intellectual Property
that is owned or Controlled by Ginkgo to make, have made, use, sell, offer to
sell and import and products, subject to the requirements of Section 2.3
(Improvement Inventions). Where Amyris becomes insolvent, Amyris shall no longer
be able to exercise any of the rights granted in this Section, provided that any
sublicenses granted by Amyris prior to the date of insolvency shall continue in
force.

 

(c)        For any any Intellectual Property not transferred to Ginkgo by Amyris
as of the Effective Date that Ginkgo would like access to, a Request can be made
pursuant to the provisions of Article III.

 

(d)        The Parties hereby covenant that neither Party shall initiate or
permit any Affiliates to initiate or assist in any way in the initiation or
prosecution of any action asserting a claim of infringement (“Enforcement”)
against the other Party (or its sublicensees, customers or contractors) to the
extent that any such Enforcement is with regard to Intellectual Property
licensed to the other Party (or it sublicensees, customer or contractors)
pursuant to this Agreement. To the extent that Intellectual Property subject to
this Section 2.2(e) is sublicensed to a sublicensee, customer or contractor, the
licensing Party shall provide the identity of such sublicensee, customer or
contractor to the other Party for the purposes of this Section.

 

2.3        Improvement Inventions.

 

(a)        Inventorship. The determination of inventorship for any invention
which comprises an Improvement to Amyris Transferred Intellectual Property,
Amyris Retained Intellectual Property, or Ginkgo Transferred Intellectual
Property that is not Foreground Intellectual Property (as defined in Exhibit A),
under this Agreement shall be made in accordance with the patent laws of the
United States. Should any dispute arise with respect to determination of
inventorship, the Parties shall attempt in good faith to resolve the dispute. In
the event that theParties are unable to resolve such dispute within thirty (30)
days after receipt of notice of the dispute, such dispute will be resolved by
independent patent counsel not engaged or regularly employed in the past two (2)
years by either Party and reasonably acceptable to both Parties. The decision of
such independent patent counsel will be binding on the Parties. Expenses of such
patent counsel will be shared equally by the Parties. For the avoidance of
doubt, nothing in this Agreement shall change or modify a Party’s ownership of
its Intellectual Property that exists as of the Effective Date.

 

(b)         Ownership and Control. Ownership of Improvements to Amyris
Transferred Intellectual Property or Ginkgo Transferred Intellectual Property
that is not Foreground Intellectual Property under this Agreement will be
determined according to inventorship. For clarity, ownership “determined
according to inventorship” means that, as between the Parties, any invention
made by one or more inventors from Ginkgo and no inventors from Amyris is and
will be owned and Controlled by Ginkgo; any invention made by one or more
inventors from Amyris and no inventors from Ginkgo is and will be owned and
Controlled by Amyris; any invention made by one or more inventors from Ginkgo
together with one or more inventors from Amyris is and will be owned jointly by
Ginkgo and Amyris. For clarity, the term “invention” as used in this Section
includes any Patent Filing with claims to that invention.


 

 

-9-

 



(c)        Patent Lead. For any Patent Filing on an Improvement that is not
Foreground Intellectual Property, the party that owns the Improvement is Patent
Lead and is solely responsible for all decisions for that Patent Filing. For any
Patent Filing on a jointly owned Improvement that is not Foreground Intellectual
Property, as between the Parties, Amyris shall have the first right to file any
Patent Filing as Patent Lead on Improvements relating to or arising from Amyris
Transferred Intellectual Property, and Ginkgo shall have the first right to file
any Patent Filing as Patent Lead on Improvements relating to or arising from
Ginkgo Transferred Intellectual Property. Where a Party has the first right to
file any Patent Filing as Patent Lead and such Party chooses not to file any
Patent Filing, the other Party shall have the second right to file any Patent
Filing on such jointly owned Improvement. Where the other Party exercises the
second right to file, the other Party shall be the sole owner of such
Improvement. Any disputes as to which Party will be designated as the Patent
Lead will be resolved by the Parties.

 

(i)        Responsibilities. The Patent Lead shall be responsible for
preparation, filing, prosecution and maintenance of patents, including any
related interference, re-issuance, re-examination, opposition, inter partes
review, or post grant review proceedings. Solely in regards to jointly owned
Improvements, the other Party shall be permitted but not obliged to provide
input to the Patent Lead on the determination of whether and where to seek
patent protection and shall assist the Patent Lead, and the Patent Lead shall
consider any suggestions timely provided by the other Party in good faith, and
shall implement such suggestions or provide a reasonable explanation for a
decision not to implement them. Each Party shall provide the status of Patent
Filings for jointly owned Improvements to the other party on a quarterly basis.

 

(ii)        Costs. The Patent Lead shall bear all costs associated with the
preparation, filing, prosecution and maintenance of patents which arise in
connection with the performance of activities conducted under this Agreement,
including any related interference, re-issuance, re-examination, opposition,
inter partes review, or post grant review proceedings unless the Parties
determine otherwise.

 

(d)        Enforcement.

 

(i)        Each Party has the sole and independent right to assert any
Improvements that it solely owns or Controls. However, should either Party
become aware of any infringement of any jointly owned Improvements, it will
promptly notify the other Party and the Parties will work together to jointly
determine whether the Improvements should be asserted against the particular
alleged infringer and develop an enforcement strategy. The Parties shall
thereafter consult and cooperate fully to determine courses of action during the
term of such assertion.

 

(ii)        Whenever one Party is exercising a right to assert Intellectual
Property for a jointly owned Improvement hereunder, the other Party hereby
agrees to be named in, or otherwise join, initiate or perform, any such
assertion or Action if necessary for standing or otherwise to ensure that the
asserting Party can effect the assertion. If the other Party should be required
to be so named or otherwise join, initiate or otherwise facilitate an assertion,
then the option-holding Party will pay all reasonable costs associated with such
naming, joining or assertion.




-10-

 

 

(iii)        Any royalties, damage awards, or other payments resulting from any
assertion of Intellectual Property for a jointly owned Improvement hereunder
shall first be applied to recover all reasonable costs incurred by the asserting
Party in pursuing the assertion or such costs of both Parties if the other Party
is joined to such assertion, and thereafter shall be shared between the Parties
in such amounts as determined by the Parties subject to the guiding principles
that (i) to the extent that such royalties, damage awards or other payments
relate to a Product, they shall be shared between the Parties in accordance with
the terms herein applicable to sharing of Net Profits related to such Product;
(ii) to the extent that such royalties, damage awards or other payments relate
to products or operations outside the scope of this Agreement or Intellectual
Property that is not licensed under this Agreement, they shall be retained one
hundred percent (100%) by the Party owning or Controlling the asserted
Intellectual Property or split 50%/50% for a jointly owned Improvement; and
(iii) to the extent that such royalties, damage awards or other payments relate
to punitive awards, they shall be retained one hundred percent (100%) by the
asserting Party or split 50%/50% if the Intellectual Property is jointly
asserted.

 

(iv)        Each Party will have the sole right, but not the obligation, at its
sole expense, to control the defense of any claim by a Third Party, including
any defenses or counterclaims, that any of such Party’s Controlled Intellectual
Property is invalid, unpatentable or unenforceable. Each Party will have the
sole right, but not the obligation, at its sole expense, to control the
settlement and licensing of such Party’s owned or Controlled Intellectual
Property.

 

2.4        Sublicensing. Neither Party may sublicense any rights related to the
other Party’s Background Intellectual Property, solely owned Improvements, or
Foreground Intellectual Property (as defined in Exhibit A) that is subject to
this Agreement and Controlled by the other Party without the prior written
permission of the other Party, such permission not to be unreasonably withheld.
Where such prior written permission of the other Party for a particular
sublicensee and sublicense is given pursuant to this Section 2.4, such
sublicensee shall be a “Permitted Sublicensee”.

 



2.5        No Payment of Third Party Royalties or Fees. Notwithstanding anything
herein to the contrary, none of the sublicenses granted in this Agreement
constitutes a covenant by the granting Party to pay any royalties or other fees
that become due to a Third Party licensor in respect of the practice of such
Intellectual Property by the other Party. Unless otherwise agreed by the
Parties, each Party shall be responsible for any such royalty obligations or
other fees resulting from its practice of any Intellectual Property sublicensed
to it, including any fees under the licensing agreement between [*].

 

2.6        No Other Licenses Granted. Other than as expressly provided for in
this Agreement, no other licenses to any Intellectual Property, including
implied licenses, are hereby granted between the Parties.

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-11-

 





2.7        Section 365(n).

 

(a)        All rights and licenses granted under or pursuant to any section of
this Agreement, including all rights to sublicense, are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of Title 11 of the U.S. Code (the
“Bankruptcy Code”), licenses of rights to “intellectual property” as defined in
Section 101(35A) of the Bankruptcy Code. The Parties shall retain and may fully
exercise all of their respective rights and elections under the Bankruptcy Code.
Each Party agrees that the other Party, to the extent that it is a licensee of
such rights under this Agreement, shall retain and may fully exercise all of its
rights and elections under the Bankruptcy Code, and that upon commencement of a
bankruptcy proceeding by or against one Party under the Bankruptcy Code, the
other Party shall be entitled to a complete duplicate of, or complete access to
(as such other Party deems appropriate), any such Intellectual Property and all
embodiments of such Intellectual Property; provided, that such other Party
continues to fulfill its obligations as specified herein in full. Such
Intellectual Property and all embodiments thereof shall be promptly delivered to
the other Party (i) upon any such commencement of a bankruptcy proceeding upon
written request therefor by the other Party, unless the Party subject to such
bankruptcy proceeding elects to continue to perform all of its obligations under
this Agreement or (ii) if not delivered under (i) above, upon the rejection of
this Agreement by or on behalf of the Party subject to such bankruptcy
proceeding, upon written request therefor by the other Party. The foregoing is
without prejudice to any rights that either Party may have arising under the
Bankruptcy Code, other applicable Law, or this Agreement.

 

(b)        Nothing in this Section 2.7 shall be deemed any admission that this
Agreement is an executory contract or that this Agreement or any obligation
hereunder is otherwise subject to rejection or disavowal in the bankruptcy,
liquidation, reorganization, receivership, assignment for the benefit of
creditors, administration, insolvency, or similar proceeding or circumstance (an
“Insolvency Proceeding”) of any Party (the “Withdrawing Party”), nor any
admission that upon any such proceeding or circumstance involving a Party, or
upon any such rejection or disavowal by a Party, the other Party (or any
sublicensee thereof) would lose or not be able to enforce or benefit from any
right hereunder (or under any applicable sublicense).

 

(c)        Each of the Parties agrees and acknowledges, as a licensor of
Intellectual Property under this Agreement, in entering this Agreement and
granting the rights it respectively grants under this Agreement, and in its
efforts to protect its own valuable Intellectual Property, it has relied on the
particular skills and business qualities of the other Party as recipient of such
rights. Such skills and business qualities include the expected future
innovation of the other Party, and the particular market segments addressed by
the other Party in its business. Each of the Parties further agrees and
acknowledges that upon the occurrence of any Insolvency Proceeding, this
Agreement is of the type described in Section 365(c)(1) and (e)(2) of the
Bankruptcy Code, and under any other applicable Law, for such reasons.

 

ARTICLE III. OPERATIONS

 



3.1        [*]. The operations of the [*] project to which Ginkgo has previously
contributed to shall, as of the Effective Date, begin to be governed by the
terms and conditions of this Agreement, including those as expressly recited in
Exhibit A.

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-12-

 



 

3.2        Service or License Requests. For a product, including a current or
new product under an existing Customer Agreement, or a new product under a new
Customer Agreement for which a Party, in its sole discretion, desires the
expertise (“Service”) and/or access to Intellectual Property of the other Party
not already licensed to such Party (“License”), such Party can utilize the
procedure set forth below (“Request Procedure”).

 

(a)        If a requesting Party (“Requestor”) desires a Service and/or a
License from the other Party, the Requester will submit a written request
(“Request”) to the other Party (“Recipient”) identifying the relevant Customer
Agreement, product(s), Service and/or License requested. The Recipient will have
thirty (30) days to respond to the Request in writing, except in the case of a
Request for manufacturing Services, in which case the Recipient will have sixty
(60) days to respond to the Request in writing. The response shall indicate
whether the Recipient approves the

Request either in whole or in part, where such approval is not to be
unreasonably withheld, and shall either indicate the commercially reasonable fee
associated with the grant of the Request or indicate the general rationale for
the denial of the Request (as applicable, in whole or in part). The Requestor
then has thirty (30) days to respond in writing agreeing to the conditions of
the Recipient for the grant of any approved Request, or requesting further
information on the denial of any Request.

 

(b)        Upon approval of the Request, the Parties shall negotiate in good
faith the terms and conditions of either an agreement for the requested Services
(“Service Agreement”) and/or for the requested License (“License Agreement”)

 

3.3        Improvements to Licensed IP. Any License Agreement shall provide, as
a condition of the License, that the Requestor receiving such License
(“Licensee”) shall agree to grant to the granting Party (“Licensor”) a
non-exclusive, royalty-free, fully paid-up, sublicensable license to any
Improvements to the Intellectual Property that comprises the License. The
Licensee shall also agree, as a condition of the License, to ensure that any
agreements with any Third Parties that relate to a product covered by
Intellectual Property that is the subject of the License provide for the full
ability to grant the Licensor such a license to Improvements. The Parties shall
negotiate in good faith all other terms and conditions of any License Agreement.

 



3.4        Manufacturing. Where Services requested by Ginkgo from Amyris include
manufacturing, such Request shall include an identification of the product and
provide technical development details for such product, and any subsequent
Service Agreement shall be in the form of a Manufacturing Agreement to be
entered into between Amyris and Ginkgo. Any Request for manufacturing Services
must be approved at a minimum of twelve (12) months prior to expected initiation
of manufacturing. Amyris will produce up to [*] of any given product annually
for Ginkgo. For any greater requested volumes, Amyris will provide a capital
expenditure proposal for Ginkgo to submit to the customer for approval and
funding. The Parties shall negotiate in good faith all other terms and
conditions of any Manufacturing Agreement.

 

3.5        Subcontracting. Except as provided in Section 2.4, either Party may
subcontract the performance of any other of its respective activities under this
Agreement or any future agreement for Services; provided that (a) any such
subcontract shall be subject to the prior written approval of the
non-subcontracting Party, including with respect to the identity of the
subcontractor and the terms of the subcontracting agreement, with such approval
not to be unreasonably withheld, (b) the subcontracting Party will oversee the
performance by its subcontractors of the subcontracted activities in a manner
that would be reasonably expected to result in their timely and successful
completion and will remain responsible for the performance of such activities as
if such subcontracting Party were itself performing such activities, and (c) any
agreement pursuant to which a Party engages a subcontractor will (i) be
consistent in all material respects with this Agreement and (ii) contain terms
obligating such subcontractor to: (A) comply with the non-disclosure and non-use
provisions of this Agreement and (B) provide the nonsubcontracting Party with
the same rights with respect to any Intellectual Property arising from the
performance of the subcontracted obligation as the non-subcontracting Party
would have under this Agreement as if such Intellectual Property had arisen from
the performance of such obligation by the subcontracting Party. Where such prior
written permission of the other Party for a particular subcontractor and
subcontract is given, such subcontractor shall be a “Permitted Subcontractor”.

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-13-

 



3.6        Secondees at Amyris. Pursuant to Section 9.4, the September 30, 2016
Letter Agreement for the secondment of Designated People (as defined in this
Section) to Amyris for the performance of work under the Collaboration Agreement
is terminated in its entirety as of the Effective Date. Ginkgo shall determine
whether Ginkgo employees or independent contractors (each a "Designated Person"
and collectively, the "Designated People") that are currently performing work
under the Collaboration Agreement on location at Amyris' offices in Emeryville,
California, fulfill the secondment period designated in his/her secondment
letter agreement or terminate it prior to his/her end date. If Ginkgo determines
that a Designated Person shall fulfill his/her secondment period, such
Designated Person is subject to the following:

 

(a)        Such Designated Persons shall continue at Ginkgo's sole cost and
expense;

 

(b)        In regards to general day-to-day activities, each Designated Person
shall (i) work under the general direction and guidance of one or more
designated Program or Project Leads and at all times on approved Technical
Development Plans or as otherwise directed by the JSC, (ii) be subject to the
general workplace policies and procedures of Amyris, (iii) be in compliance with
all existing agreements, whether Customer Agreements or other agreements and
(iv) devote one hundred percent (100%) of work time to such work under this
Agreement. For clarity, Ginkgo retains overall control of such Designated People
and if Ginkgo disagrees with Amyris' decisions on how any such Designated Person
is being utilized, the Parties shall negotiate in good faith how such Designated
Person shall be utilized for any ongoing and/or future work assignments under
this Agreement while at Amyris;

 

(c)        Each Designated Person is and shall remain an employee or independent
contractor of Ginkgo during the Designated Period (as such term is defined on
Schedule A); provided, that nothing in this Agreement shall affect Ginkgo's
rights or obligations with respect to any Designated Person, including without
limitation its rights with respect to termination of employment or contractor
status of any Designated Person. Ginkgo will be solely responsible for paying
and will pay all salary, bonus, benefits, travel expenses or any other similar
costs and other payments owed to each Designated Person during the Designated
Period. Ginkgo shall reimburse Amyris for any reasonable employment costs
incurred by Amyris associated with any of the Designated People. None of the
Designated People shall be eligible to participate in any of the benefit plans
of Amyris;and


 

-14-

 



(d)        Ginkgo represents that each Designated Person is bound by, an
employment agreement, or contractor agreement as the case may be, containing a
legally-enforceable obligation of confidence that is at least as restrictive as
the confidentiality provisions in the Collaboration Agreement with respect to
any information provided or received in connection with such Designated Person's
work during the Designated Period. In addition, each Designated Person has
signed Amyris' confidentiality agreement with respect to any information
provided or received in connection with such Designated Person's work during the
Designated Period.

 

ARTICLE IV. FINANCIAL PROVISIONS

 

4.1        [*].

 



(a)        Incentive Payments. The Parties agree that in regards to the
Incentive Payment received by Amyris under the [*] on or around [*], Ginkgo is
solely entitled to and Amyris shall pay Ginkgo $500,000.00 of such Incentive
Payment, which is due and payable under this Agreement.

 



(b)        Net Profits. Net Profits for [*] will be allocated fifty (50%)
percent to each of Amyris and Ginkgo. Amyris shall pay such Net Profits
allocable to Ginkgo on a quarterly basis.

 

(i)        Net Profits that become due and payable prior to the Partnership
Payments Term (as defined in Section 4.3(a) below) below shall not be allocated
and due to Ginkgo until such Net Profits due to Ginkgo in the relevant quarter
exceed the sum of the interest payments due in the same such quarter pursuant to
Section 2.1(b) of the Promissory Note.

 

(ii)        Net Profits that become due and payable during the Partnership
Payments Term shall not be allocated and due to Ginkgo until such Net Profits
due to Ginkgo in the relevant quarter exceed the sum of the Partnership Payment
due in the same such quarter and the interest payments due in the same such
quarter.

 

(iii)        Where Net Profits exceed the sum of the Partnership Payment and
interest payments due in a particular quarter (“Quarterly Total”), only the
difference between such Net Profits and the Quarterly Total shall become due and
payable in such quarter, in addition to such Quarterly Total.

 

(iv)        Subsequent to the first quarterly payment made pursuant to this
Section 4.1, all sums payable in a particular quarter as Net Profits,
Partnership Payments, and interest payments shall be calculated on an aggregated
basis. For example, in the ninth quarterly payment, the Net Profits, Partnership
Payments, and interest payments used for the calculation in this Section shall
be the aggregated Net Profits, aggregated Partnership Payments, and aggregated
interest payments for all quarters subsequent to the Effective Date and up to
and including the ninth quarter.

 



(c)        Payments pursuant to this Section will continue until the
development, manufacture, and commercialization of [*] under the [*] are
permanently discontinued.



 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-15-

 



4.2        Service or License Provided Further to a Granted Request. Any License
provided by Recipient pursuant to the Request Procedure will receive from the
Requestor ten (10%) percent of the Net Profit for the sales of any Product that
is covered by Intellectual Property that is the subject of the License. Any
Service provided by Recipient pursuant to the Request Procedure will be fee
based, such fee(s) to be as mutually agreed to in writing between the Parties.

 

4.3        Partnership Payments.

 

(a)        Amyris shall pay directly to Ginkgo quarterly fees of $793,750.00
(each, a “Partnership Payment” and collectively, the Partnership Payments”)
beginning on December 31, 2018 and continuing on the last day of each calendar
quarter thereafter, through and including September 30, 2022 “Partnership
Payments Term”), regardless of whether the Parties terminate this Agreement
pursuant to Section 5.2 (or for any other reason). Ginkgo shall invoice Amyris
for such Partnership Payments sixty (60) days prior to the due date for any such
payment.

 

All payments shall be received on the date due to the address set forth below:

 

Ginkgo Bioworks, Inc.

27 Drydock Ave., Floor 8

Boston, MA 02210

Attn:

 

or at such other address or the attention of such other Person as specified by
prior written notice to Amyris.

 

(b)        Where the total aggregate amount of payments under Section 4.1(b) and
4.3(a) is greater than $19,000,000 (“Aggregate Margin”) at the Maturity Date,
such Aggregate Margin shall be credited toward the Principal Amount of the
Promissory Note, where such credit does not constitute a Prepayment subject to
any Prepayment Notice pursuant to the terms of the Promissory Note.

 

(c)        Where the Aggregate Margin is greater than $31,000,000 (“Further
Margin”) at the Maturity Date, such Further Margin shall be credited towards any
payment of Net Profits to Ginkgo subsequent to the Maturity Date, up to the
total amount of such Further Margin. For clarity, the Net Profits paid to Ginkgo
shall be reduced to 0% and the Net Profits paid to Amyris shall be increased to
100% until the total amount of such Further Margin has been paid to Amyris. The
total amount of such Further Margin shall be met where 50% of the Net Profits
received by Amyris during this term equal the Further Margin. Thereafter, the
Net Profits received by both Amyris and Ginkgo shall return to 50% for each
Party as pursuant to Section 4.1(b).

 

(d)        Acceleration upon Event of Default; Default Interest. Immediately
upon the occurrence of an Event of Default, all remaining unpaid Partnership
Payments shall immediately become due and payable in full without further notice
or demand by Ginkgo, and the Partnership Payments so accelerated shall accrue
interest at a fixed per annum rate equal to the Applicable Rate, which interest
shall be payable quarterly, in arrears, on the basis of a 360-day year for the
actual number of days elapsed.




-16-

 

 

(e)        Conditions Precedent. The parties’ obligations and rights hereunder
shall be subject to the satisfaction of all the conditions precedent set forth
below:

 

(i)        Execution of Promissory Note. Ginkgo shall have received, in form and
substance satisfactory to Ginkgo, a fully-executed copy of the Promissory Note.

 

(f)        Events of Default. Each of the following events shall constitute an
Event of Default hereunder:

 

(i)        Payment Default. A Payment Default; and

(ii)        Cross-Default. The occurrence of an Event of Default (as defined in
the Promissory Note) under the Promissory Note after the date hereof.

 

4.4        Reporting. From and after the Effective Date, the Parties shall
conduct a quarterly reconciliation (the “Quarterly Payment Report”) of Net
Profits and Actual Cost of Goods Sold, on a Product-by-Product basis:

 

(a)        Within forty-five (45) days after the filing by Amyris of each
Quarterly Report on Form 10-Q with the Securities and Exchange Commission, and
within thirty (30) days after the filing by Amyris of its Annual Report on Form
10-K with the Securities and Exchange Commission, or, if Amyris is no longer
making such filings with the Securities and Exchange Commission, within the
applicable amount of time after such filings would have been made, each Amyris
shall submit to the Ginkgo a written report setting forth, as applicable, actual
revenues and expenses included in Net Profits and Actual Cost of Goods Sold for
such Product on a customer-by- customer basis for such Calendar Quarter,
including, as applicable:

 

(i)        all sales in units in Net Profits value received from a Customer
during such Calendar Quarter; and

 

(ii)        the relevant Actual Cost of Goods Sold for such Product incurred by
each Party or its Affiliates with respect to such Product during such Calendar
Quarter.

 

(b)        The Quarterly Payment Report shall set forth in reasonable detail the
calculation of Net Profits, Actual Cost of Goods Sold, Withholding Taxes, the
amounts paid by customers to each of Amyris, as applicable in order to ensure
compliance with Sections 4.1 and 4.2 and the proper allocation of Withholding
Taxes pursuant to Section 4.7.

 

4.5        Payment Mechanics. Each Customer Agreement shall require that all
payments of invoices and purchase orders related to the sale of a Product issued
pursuant to such Customer Agreement shall be paid directly to the Party named in
the Customer Agreement. If the Quarterly Payment Report indicates that the
payments a Party received during the applicable Calendar Quarter were greater
than an amount equal to the product of (i) 1.1 and (ii) the applicable Actual
Cost of Goods Sold for such Calendar Quarter, such Party shall treat the excess
amount as Net Profits and pay the amount of any such excess payment attributable
to the other Party’s share of Net Profits, by wire transfer of immediately
available funds, to the other Party.


 

 

-17-

 



4.6        Audits. For a period beginning as of the Effective Date and ending on
the date that is three (3) years following the final payment of Net Profits
and/or Incentive Payments under this Agreement, each Party shall keep, and shall
cause its Affiliates to keep, full, true and accurate books and records
containing all particulars relevant to the calculation of Net Profits, Incentive
Payments and Actual Cost of Goods Sold in sufficient detail to enable the other
Party to verify the amounts payable by or to it under this Agreement. Each Party
shall have the right, not more than once during any Calendar Year and at its own
expense, to have the books and records of the other Party and its Affiliates, as
applicable, audited by an Independent Accounting Firm. Audits under this Section
shall be conducted at the principal place of business of the financial personnel
with responsibility for preparing and maintaining such records, during normal
business hours, upon at least thirty (30) days’ prior written notice, and for
the sole purpose of verifying amounts payable by or to such Party under this
Agreement. All information and data reviewed in any audit conducted under this
Section0 shall be used only for the purpose of verifying amounts payable by or
to a Party under this Agreement and shall be treated as Confidential Information
of the audited Party subject to the terms of this Agreement. The auditing Party
shall cause its accounting firm to enter into a reasonably acceptable
confidentiality agreement with the audited Party and its Affiliates, as
applicable. The accounting firm shall disclose to the auditing Party only
whether the calculation of Net Profits, Incentive Payments and Actual Cost of
Goods Sold, and payments hereunder are correct or incorrect and the specific
details concerning any discrepancies. If the audit demonstrates that the
payments owed under this Agreement have been understated, the audited Party
shall pay the balance to the auditing Party, which shall be paid together with
interest in accordance with Section 4.9. Further, if the amount of the
understatement is greater than five percent (5%) of the amount owed to the
auditing Party with respect to the audited period, then the audited Party shall
reimburse the auditing Party for the reasonable out-of-pocket cost of the audit.
If the audit demonstrates that the payments owed under this Agreement have been
overstated, the audited Party shall be entitled to credit such amount against
payments due to the auditing Party. All payments owed by or to a Party under
this Section shall be made within forty-five (45) days after the results of the
audit are delivered to the Parties.

 

4.7        Tax Matters. Any amounts payable by a Party (the “Payor”) to the
other Party (the “Payee”) pursuant to this Agreement (each a “Payment”) shall be
made without deduction or withholding for taxes except to the extent that any
such deduction or withholding is required by Law in effect at the time of the
Payment. In the event that the Payor is required by applicable Law to deduct,
withhold and pay over (collectively, “Withhold”) any tax (a “Withholding Tax”)
from or in respect of such Payment, the Payor shall (a) notify the Payee of such
requirement promptly upon first becoming aware thereof, and in no event less
than five (5) days prior to Withholding, (b) Withhold the full amount of such
Withholding Tax to the relevant taxing authority as and when due and (c) pay the
net after-Withholding Tax amount of such Payment to the Payee, together with
documentation confirming the amount and fact of the associated Withholding. The
amount of Withholding Tax required to be Withheld in respect of a Payment shall
be (i) determined in the good-faith discretion of the Payor, with due regard to
any valid documentation previously provided to the Payor by or for the benefit
of the Payee, in form and substance reasonably satisfactory to the Payor, that
supports a reduced rate of Withholding Tax in respect of the Payment, and (ii)
treated for all purposes of this Agreement as having been duly and timely paid
by the Payor to or for the benefit of the Payee. The Parties agree to cooperate
in good faith to (x) minimize the amount of any Withholding Tax prior to
Withholding, and (y) permit a Payee to recover any excess Withholding Tax
previously Withheld. On the date of execution of this Agreement, each Party will
deliver to the other an accurate and complete Internal Revenue Service Form W-9.

 

-18-

 



4.8        Currency Exchange. All payments to be made by a Party to the other
Party shall be made in Dollars. In the case of Actual Cost of Goods Sold outside
the United States, the average reasonable foreign exchange rates in effect when
the transactions occur as recorded in Amyris’ books and records for monthly
external reporting will be used. In the case of any other payments made pursuant
to a Customer Agreement that are not in Dollars, the reasonable exchange rate
used when the funds are converted to Dollars shall be used as the conversion
rate.

 

4.9        Late Payments. Without limiting any other rights or remedies
available to a Party hereunder, if the paying Party does not pay any amount due
on or before the due date, the paying Party shall pay to such Party interest on
any such amounts from and after the date such payments are due under this
Agreement at a rate per annum equal to the then current “prime rate” in effect
published in The Wall Street Journal, Eastern Edition, plus three hundred (300)
basis points, or the maximum applicable legal rate, if less, calculated on the
total number of days payment is delinquent; provided that with respect to any
disputed payments, no interest payment shall be due until such dispute is
resolved and the interest which shall be payable thereon shall be based on the
finally-resolved amount of such payment, calculated from the original date on
which the disputed payment was due through the date on which payment is actually
made.

 

4.10        General Payment Provisions. Notwithstanding anything to the contrary
in this Agreement, (a) there shall be no double-counting of expenses or revenue
in the calculation of Net Profits, Actual Cost of Goods Sold, and Incentive
Payments hereunder, and (b) Net Profits, Actual Cost of Goods Sold, Incentive
Payments, and any components thereof shall be determined from the books and
records of the applicable Party and its Affiliates maintained in accordance with
the Accounting Principles.

 

ARTICLE V. TERM AND TERMINATION

 

5.1        Agreement Term. The term of this Agreement shall commence on the
Effective Date and shall continue for two (2) years from the Effective Date
unless terminated pursuant to Sections 5.2(a), 5.2(b), 5.2(c) or 5.2(d) below
(the “Initial Term”). The Agreement shall automatically be extended for
successive one (1) year periods (each, a “Renewal Term” and, collectively with
the Initial Term, the “Term”) unless a Party delivers a written notice of
non-renewal to the other Party not less than ninety (90) days prior to a Renewal
Term.

 

5.2        Termination.

 

(a)        Termination by Mutual Agreement. At any time during the Term, the
Agreement may be terminated upon the mutual written consent of the Parties.

 

(b)        Termination for Material Non-Performance. If a Party determines that
the other Party is repeatedly unable to perform or meet commitments under the
Givaudan Program, the other Party shall have a right to terminate the Agreement
on thirty (30) days’ prior written notice. Notwithstanding the foregoing, if a
Party disputes the termination, then Section 5.2(f) shall apply.

 

-19-

 



(c)        Termination for Material Breach. If either Party (the “Non-Breaching
Party”) believes that the other Party (the “Breaching Party”) is in material
breach of this Agreement, then the Non-Breaching Party may deliver notice of
such breach to the Breaching Party. To the extent such breach is reasonably
capable of being cured, if the Breaching Party fails to cure such breach, or to
initiate such steps as would be considered reasonable to effectively cure such
breach (and thereafter diligently pursues such cure), within thirty (30) days
after receipt of such notice of breach, the Non-Breaching Party may terminate
this Agreement upon written notice to the Breaching Party with immediate effect.

 

(d)        Termination for Change in Control. A Party (the “Changed Party”)
shall provide fifteen (15) days’ prior written notice (a “Change in Control
Notice”) of any Change in Control of the Changed Party. The other Party may
terminate this Agreement with immediate effect in its sole and absolute
discretion upon written notice given to the Changed Party not later than ten
(10) days after the receipt of such Change in Control Notice.

 

(e)        Termination for Insolvency. At any time during the Term, if either
Party becomes insolvent, as evidenced by a filing under the Bankruptcy Code, for
example, this Agreement will automatically be terminated.

 

(f)        Termination Disputes. If a Party gives notice of non-performance,
notice of breach or notice of termination under Sections 5.2(b) or 5.2(c), and
the other Party disputes whether such notice was proper, then the issue of
whether or not such non-performance or breach entitled the Party providing such
notice to terminate this Agreement shall be resolved in accordance with Section
9.2, and the Agreement shall remain in full force and effect until such dispute
is resolved, provided that the dispute resolution process may not continue
longer than thirty (30) business days from the date of such notice. If, as a
result of such dispute resolution process it is determined that the notice of
non-performance was proper, then the Breaching Party shall be entitled to an
additional cure period of ten (10) days and such termination shall only be
effective if the relevant non-performance is not cured or otherwise addressed in
accordance with this Agreement during such period. If, as a result of such
dispute resolution process it is determined that the notice of breach or notice
of termination was proper, the Agreement will be terminated with immediate
effect. On the other hand, if, as a result of the dispute resolution process, it
is determined that the notice of non-performance, breach and/or termination was
improper, then no termination shall have occurred or shall occur as a result of
such notice and this Agreement shall remain in full force and effect. At the end
of such thirty (30) business day period, the Agreement shall be terminated with
immediate effect absent any determination that the notice of non-performance,
breach and/or termination was improper.

 

5.3        Effects of Termination.

 

(a)        Accrued Rights and Obligations Unaffected. The other provisions of
this Section 5.3 notwithstanding, termination of this Agreement by either Party
for any reason will not affect the rights and obligations of the Parties accrued
prior to the date of said termination.

 

(b)        Upon termination of this Agreement for any reason:


 

-20-

 



(i) Each Party shall return the other Party’s Confidential Information in
accordance with Section 8.3; and

 

(ii) Subject to Section 5.3(d) below, each provision of this Agreement that does
not expressly survive termination of this Agreement or extend beyond the Term
shall terminate and be of no further force and effect.

 

(c)        Termination of this Agreement shall be in addition to, and shall not
prejudice, the Parties’ remedies at law or in equity, including the Parties’
ability to receive legal damages and/or equitable relief with respect to any
breach of this Agreement, regardless of whether or not such breach was the
reason for the termination.

 

(d)        Surviving Provisions. Article I (Definitions), Section 2.2 (Licenses
to IP), Section 2.3 (Improvement Inventions), Section 2.4 (Sublicensing),
Section 2.5 (No Payment of Third Party Royalties), Section 2.7 (Section 365(n)),
Article IV (Financial Provisions), Article VI (Term and Termination), Article VI
(Indemnification), Section 7.6 (Insurance), Article VIII (Confidentiality), and
Article IX (Miscellaneous) shall survive termination or expiration of this
Agreement.

 

ARTICLE VI. INDEMNIFICATION; LIMITATION OF LIABILITY

 

6.1        By Amyris.

 

(a)        Subject to Section 6.1(b), Amyris agrees, at Amyris’ cost and
expense, to defend, indemnify and hold harmless Ginkgo and its Affiliates, and
their respective directors, officers, employees and agents (the “Ginkgo
Indemnified Parties”) from and against any losses, costs, damages, fees or
expenses (“Losses”) arising out of any Action brought by a Third Party to the
extent relating to (i) any breach by Amyris of any of its representations,
warranties or obligations pursuant to this Agreement; (ii) the gross negligence
or willful misconduct of Amyris or any of Amyris’ subcontractors in performing
any activity contemplated hereunder; (iii) any infringement by Intellectual
Property licensed from Amyris, to the extent that such infringement is based
solely on the practice of the claimed subject matter in such Intellectual
Property; or (iv) any Excluded Products developed, manufactured, or
commercialized by Amyris.

 

(b)        In the event of any such Action against any of the Ginkgo Indemnified
Parties by any Third Party, Ginkgo shall promptly notify Amyris in writing of
the Action. Subject to this Article, Amyris shall have the right, exercisable by
notice to Ginkgo within thirty (30) days after receipt of notice from Ginkgo of
the Action, to assume direction and control of the Action (including the right
to settle the Action solely for monetary consideration) with counsel selected by
Amyris and reasonably acceptable to Ginkgo. The Ginkgo Indemnified Parties shall
cooperate with Amyris and may, at their option and expense, be separately
represented in any such action or proceeding. Amyris shall not be liable for any
Action costs or expenses incurred by the Ginkgo Indemnified Parties without
Amyris’ prior written authorization. In addition, Amyris shall not be
responsible for the indemnification or defense of any Ginkgo Indemnified Party
to the extent arising from any negligent or intentional acts by any Ginkgo
Indemnified Party or the breach by Ginkgo of any representation, obligation or
warranty under this Agreement, or any Actions compromised or settled without its
prior written consent. Notwithstanding the foregoing, Amyris shall not settle an
Action brought by a Third Party without the prior written consent of Ginkgo, if
such settlement would impose any monetary obligation on Ginkgo or require Ginkgo
to submit to an injunction.

 

-21-

 



(c)        Notwithstanding anything to the contrary above, (i) in the event of
any such Action against a Ginkgo Indemnified Party brought by a Governmental
Entity or criminal action seeking an injunction against a Ginkgo Indemnified
Party, or (ii) in the event Amyris does not assume direction and control of the
Action pursuant to Section 6.1(b), Ginkgo shall have the right to control the
Action at Amyris’ expense.

 

6.2        By Ginkgo.

 

(a)        Subject to Section 6.2(b), Ginkgo agrees, at Ginkgo’s cost and
expense, to defend, indemnify and hold harmless Amyris and its Affiliates and
their respective directors, officers, employees and agents (the “Amyris
Indemnified Parties”) from and against any Losses arising out of any Action
brought by a Third Party to the extent relating to (i) any breach by Ginkgo of
any of its representations, warranties or obligations pursuant to this
Agreement; (ii) the gross negligence or willful misconduct of Ginkgo or any of
Ginkgo’s subcontractors in performing any activity contemplated hereunder; (iii)
any infringement by Intellectual Property licensed from Ginkgo, to the extent
that such infringement is based solely on the practice of the claimed subject
matter in such Intellectual Property; (iv) any Excluded Products developed,
manufactured, or commercialized by Ginkgo.

 

(b)        In the event of any such Action against any of the Amyris Indemnified
Parties by any Third Party, Amyris shall promptly notify Ginkgo in writing of
the Action. Subject to this Article, Ginkgo shall have the right, exercisable by
notice to Amyris within thirty (30) days after receipt of notice from Amyris of
the Action, to assume direction and control of the Action (including the right
to settle the Action solely for monetary consideration) with counsel selected by
Ginkgo and reasonably acceptable to Amyris. The Amyris Indemnified Parties shall
cooperate with Ginkgo and may, at their option and expense, be separately
represented in any such action or proceeding. Ginkgo shall not be liable for any
Action costs or expenses incurred by the Amyris Indemnified Parties without
Ginkgo’s prior written authorization. In addition, Ginkgo shall not be
responsible for the indemnification or defense of any Amyris Indemnified Party
to the extent arising from any negligent or intentional acts by any Amyris
Indemnified Party, or the breach by Amyris of any representation, obligation or
warranty under this Agreement, or any Actions compromised or settled without its
prior written consent. Notwithstanding the foregoing, Ginkgo shall not settle an
Action brought by a Third Party without the prior written consent of Amyris, if
such settlement would impose any monetary obligation on Amyris or require Amyris
to submit to an injunction.

 

(c)        Notwithstanding anything to the contrary above, (i) in the event of
any such Action against an Amyris Indemnified Party brought by a Governmental
Entity or a criminal action seeking an injunction against an Amyris Indemnified
Party, or (ii) in the event Ginkgo does not assume direction and control of the
Action pursuant to Section 6.2(b), Amyris shall have the right to control the
Action.

 

-22-

 



6.3 Shared Claims. Any Losses arising out of any Action brought by a Third Party
involving any actual or alleged death or bodily injury arising out of or
resulting from the development, manufacture or commercialization of any Product,
to the extent that such Losses

exceed the amount (if any) covered by the applicable Party’s product liability
insurance, shall be shared equally by the Parties, except to the extent such
Losses arise out of any Action brought by a Third Party based on (a) a Party’s
breach of any of its representations, obligations or warranties under to this
Agreement, or (b) the gross negligence or intentional act of a Party, its
Affiliates, or their respective Permitted Subcontractors or Permitted
Sublicensees, or any of the respective officers, directors, employees and agents
of each of the foregoing entities, in the performance of obligations or exercise
of rights under this Agreement.

 

6.4        Limitation of Liability. EXCEPT WITH RESPECT TO A BREACH OF ARTICLE
VI (INDEMNIFICATION), VIII (CONFIDENTIALITY), OR A PARTY’S LIABILITY PURSUANT TO
ARTICLE VI OR VIII, NEITHER PARTY SHALL BE LIABLE FOR SPECIAL, INCIDENTAL,
CONSEQUENTIAL, EXEMPLARY, PUNITIVE, MULTIPLE OR OTHER INDIRECT OR REMOTE
DAMAGES, OR, EXCEPT WITH RESPECT TO A BREACH OF SECTION 2.2 (LICENSES TO IP),
FOR LOSS OF PROFITS, LOSS OF DATA OR LOSS OF USE DAMAGES, ARISING IN ANY WAY OUT
OF THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, WHETHER BASED UPON
WARRANTY, CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE, EVEN IF SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR LOSS.

 

ARTICLE VII. REPRESENTATIONS, WARRANTIES AND COVENANTS

 

7.1 Representation of Authority; Consents. Ginkgo and Amyris each represents and
warrants, and covenants, as applicable, to the other Party that, except as set
forth on Exhibit C (the Amyris Disclosure Schedules) and Exhibit B (the Ginkgo
Disclosure Schedules):

 

(a)        it has full right, power and authority to enter into this Agreement;

 

(b)        its board of directors has determined that this business arrangement,
and the structure of the resulting partnership, is in the best interest of such
party and its stockholders;

 

(c)        this Agreement has been duly executed by such Party and constitutes a
legal, valid and binding obligation of such Party, enforceable in accordance
with its terms, except as enforceability may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium and other Laws
relating to or affecting creditors’ rights generally and by general equitable
principles and public policy constraints (including those pertaining to
limitations and/or exclusions of liability, competition Laws, penalties and
jurisdictional issues including conflicts of Laws); and

 

(d)        except as otherwise contemplated in this Agreement, all necessary
consents, approvals and authorizations of all government authorities and other
persons required to be obtained by such Party in connection with the execution,
delivery and performance of this Agreement have been and shall be obtained.

 

7.2 No Conflict. Each Party represents and warrants to the other Party that,
except as set forth on Schedule C.2 of Exhibit C (the Amyris Disclosure
Schedules) and Schedule B.2 of Exhibit B (the Ginkgo Disclosure Schedules), the
execution and delivery of this Agreement and the performance of such Party’s
obligations hereunder (a) do not conflict with or violate such Party’s corporate
organizational documents or any requirement of applicable Laws and (b) do not
conflict with, violate or breach or constitute a default or require any consent
under, any material oral or written contractual obligation of such Party. Each
Party agrees that it shall not grant any right, license, consent or privilege to
any Third Party or otherwise undertake any action that would conflict with the
rights granted to the other Party or with any obligations of such Party set
forth in this Agreement.

 

-23-

 



7.3 Intellectual Property. Each Party represents and warrants to the other
Party, solely with regard to such Intellectual Property that it Controls and has
licensed hereunder, as follows:

 

(a)        To the extent such Party Controls Intellectual Property licensed
hereunder, such Party has the legal power to and such Party is not subject to
any agreement which restricts or impairs its ability to convey to the other
Party all of the license rights for such Intellectual Property contemplated
hereby;

 

(b)        There are no pending or, to the knowledge of such Party, contemplated
Actions relating to any of such Intellectual Property, nor has such Party
received written communication from any Person threatening the institution of
any Action against such Party relating to any of such Intellectual Property;

 

(c)        Except as contemplated by this Agreement, all rights of such Party in
and to such Intellectual Property will be unaffected by this Agreement and the
other transactions contemplated hereunder;

 

(d)        To the knowledge of such Party, neither the conduct of its business,
nor the use of the technology it is providing pursuant to this Agreement,
interferes with, infringes, violates or misappropriates any rights under any
valid and unexpired Intellectual Property of any other Person;

 

(e)        Such Party has not received any notice alleging any such
interference, infringement, violation or misappropriation with regard to such
Intellectual Property (including any such claim that such Party must license or
refrain from using such Intellectual Property); and

 

(f)        To the knowledge of such Party, no Third Party has interfered with,
infringed, violated or misappropriated, or is currently interfering with,
infringing, violating or misappropriating any rights under such Intellectual
Property.

 

7.4        Additional Representations,Warranties & Covenants

 

Ginkgo hereby represents and warrants to Amyris, that any materials shipped from
Amyris to Ginkgo from September 10, 2017 thru the Effective Date that are not
listed on Exhibit Y (the “Returned Materials”):

 

(a)        do not conflict with, violate or breach, or constitute a default or
require any consent under, any oral or written contractual obligation of such
Party to Amyris, including the Partnership Agreement and/or the Promissory Note;

 



(b)        do not conflict with or violate any applicable Laws;

 

-24-

 



(c)        have been returned, and Ginkgo has not retained, reproduced or copied
such Returned Materials, or any Amyris Confidential Information solely relating
to the Returned Materials; and

 

(d)        Ginkgo hereby covenants to Amyris, that it will not retain, reproduce
or copy any materials provided to Ginkgo by Amyris on or after the Effective
Date for the Givaudan Program without the express written consent of Amyris.

 

For clarity, the treatment of Materials under this Section 7.4(c) is independent
of and does not impact in any way any licenses to intellectual property or the
licenses to the Materials themselves that may be granted pursuant to this
Agreement.

 

7.5        Compliance with Laws. Each Party represents and warrants to the other
Party that such Party is in compliance with all applicable Laws applicable to
it. Each Party shall comply in all material respects with all applicable Laws in
connection with the development, manufacture and commercialization of the
Products.

 

7.6        Insurance. Each Party represents and warrants that it is insured with
financially sound and reputable insurance companies, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses. Each Party shall not decrease or materially
change its insurance policies for so long as this Agreement is in effect and for
a period of five years thereafter.

 

7.7        Disclaimer of Warranty. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS, WAIVES, RELEASES AND RENOUNCES ANY
WARRANTY, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE AND NONINFRINGEMENT.

 



7.8        Exclusivity. Each Party agrees that, during the Term, and for a
duration of 3 years thereafter, neither Party will collaborate, work with, or
otherwise engage [*] or any of its Affiliates within the Field. For clarity,
during the Term, and for a duration of 3 years thereafter neither party will
license its Intellectual Property to [*] or any of its Affiliates within the
Field.

 

ARTICLE VIII. CONFIDENTIALITY

 

8.1        Confidential Information.

 

(a) In connection with the performance of their respective obligations under
this Agreement, each Party (the “Disclosing Party”) may, itself or through or
its Affiliates, disclose certain Confidential Information to the other Party
(the “Recipient”) or its Affiliates. During the Term and at all times
thereafter, the Recipient shall maintain all Confidential Information of the
Disclosing Party in strict confidence and shall not use such Confidential
Information for any purpose, except that the Recipient may disclose or permit
the disclosure of any such Confidential Information to its Affiliates and
Permitted Sublicensees, or its or their respective directors, officers,
employees, consultants, advisors and agents, and its Permitted Subcontractors,
who in each case are obligated to maintain the confidential nature of such
Confidential Information on terms no less stringent than those of this Article
VIII. In addition, the Recipient may use or disclose Confidential Information of
the Disclosing Party (i) in exercising the Recipient’s rights and licenses
granted hereunder or to fulfill its obligations and/or duties hereunder;
provided that such disclosure is made to a Person who is obligated to
confidentiality and non-use obligations no less rigorous than those of this
Section 8.1 and (ii) subject to Section 8.1(c), in prosecuting or defending an
Action, complying with applicable Law and/or submitting information to tax or
other Governmental Entities. For the purposes of this Agreement, “Confidential
Information” shall mean (x) any confidential or proprietary information related
to the Products and (y) any confidential or proprietary information relating to
the Disclosing Party’s business, including without limitation trade secrets,
processes, formulae, data and know-how, improvements, inventions, chemical or
biological materials, techniques, methods for making compounds, target
compounds, product development plans, marketing plans, strategies, customer
lists or other information that has been created, discovered or developed by the
Disclosing Party, or has otherwise become known to the Disclosing Party, or for
which proper rights have been assigned to the Disclosing Party, as well as any
other information and materials that are deemed confidential or proprietary to
or by the Disclosing Party (including, without limitation, all information and
materials of the Disclosing Party’s customers and consultants and any other
third party), regardless of whether any of the foregoing are marked as
“confidential” or “proprietary” or communicated to the Recipient by the
Disclosing Party in oral, written, graphic or electronic form.

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-25-

 



(b)        The obligations of confidentiality and non-use set forth above shall
not apply to the extent that the Recipient can demonstrate that the relevant
Confidential Information of the Disclosing Party: (i) was publicly known prior
to the time of its disclosure under this Agreement or the Prior Confidentiality
Agreement; (ii) became publicly known after the time of its disclosure under
this Agreement other than through acts or omissions of the Recipient, its
Affiliates, potential sublicensees or Permitted Sublicensees in violation of
this Agreement; (iii) is or was disclosed to the Recipient or any of its
Affiliates at any time, whether prior to or after the time of its disclosure
under this Agreement or the Prior Confidentiality Agreement, by a Third Party
having no fiduciary relationship with the Disclosing Party or any of its
Affiliates and having no obligation of confidentiality with respect to such
Confidential Information; (iv) is independently developed by the Recipient or
any of its Affiliates without access to such Confidential Information as
evidenced by written records; or (v) was known by the Recipient or any of its
Affiliates at the time of receipt from the Disclosing Party or any of its
Affiliates as documented by the Recipient’s or any of its Affiliates’ records.

 

(c)        In addition, the Recipient or any of its Affiliates may disclose
Confidential Information of the Disclosing Party to the extent necessary to
comply with applicable Laws or a court or administrative order; provided that
the Recipient provides to the Disclosing Party prior written notice of such
disclosure, to the extent reasonably possible, and that the Recipient takes all
reasonable and lawful actions to obtain confidential treatment for such
disclosure and, to the extent possible, to minimize the extent of such
disclosure.

 

(d)        Notwithstanding the obligations in Section 8.1(a) and 8.1(c), a Party
may disclose (and, in connection therewith, use) Confidential Information of the
other Party, if such disclosure:


 

-26-

 



(i)        is made to Governmental Entities in order to obtain patent rights, in
each case on the condition that any application for patent rights may not be
filed by a Party without the other Party’s prior written consent where any
Confidential Information of the other Party is disclosed in such application for
patent;

 

(ii)        is made to its Affiliates, Permitted Sublicensees, agents,
consultants or other Third Parties (including service providers) for the
development, manufacture or commercialization of Products as provided hereunder,
or in connection with an assignment of this Agreement, a licensing transaction
related to products under this Agreement, a loan, financing or investment, or an
acquisition, merger, consolidation or similar transaction (or for such Persons
to determine their interest in performing such activities or entering into such
transactions), in each case on the condition that any Third Parties to whom such
disclosures are made agree to be bound by confidentiality and non-use
obligations no less rigorous than those contained in this Agreement; or

 

(iii)        consists entirely of Confidential Information previously approved
by the Disclosing Party for disclosure by the Recipient.

 

(e)        Each Recipient shall be responsible for any breach of the obligations
of this Section 8.1 by any Person to whom such Recipient or its Affiliate
disclosed the Disclosing Party’s Confidential Information as if such breach were
made by the Recipient.

 

8.2 Publicity; Attribution; Terms of this Agreement; Non-Use of Names.

 

(a)        Except as required by judicial order or applicable Law, or as set
forth below, neither Party shall make any press release or public announcement
concerning this Agreement without the prior written consent of the other Party,
which consent shall not be unreasonably withheld or delayed. Such press release
and the date of its issuance shall be mutually agreed to by the Parties. The
Party preparing any such public announcement shall provide the other Party with
a draft thereof at least ten (10) Business Days prior to the date on which such
Party would like to make the public announcement. Neither Party shall use the
name, trademark, trade name or logo of the other Party or its employees in any
publicity or news release relating to this Agreement or its subject matter,
without the prior express written permission of the other Party.

 

(b)        Notwithstanding the terms of this Article VIIIII, either Party shall
be permitted to disclose the existence and terms of this Agreement to the extent
required, based on the advice of such Party’s legal counsel, to comply with
applicable Laws, including the rules and regulations promulgated by the U.S.
Securities and Exchange Commission (“SEC”) or any other Governmental Entity.
Notwithstanding the foregoing, before disclosing this Agreement or any of the
terms hereof pursuant to this Section 8.2(b), the Parties will consult with one
another on the terms of this Agreement for which confidential treatment will be
sought in making any such disclosure. If a Party wishes to disclose this
Agreement or any of the terms hereof in accordance with this Section 8.2(b),
such Party agrees, at its own expense, to seek confidential treatment of the
portions of this Agreement or such terms as may be reasonably requested by the
other Party; provided that the disclosing Party shall always be entitled to
comply with legal requirements, including the requirements of the SEC.

 

-27-

 



(c)        Either Party may also disclose the existence and terms of this
Agreement in confidence to its attorneys and advisors, and to potential
acquirors (and their respective professional advisors), in connection with a
potential merger, acquisition or reorganization and to existing and potential
investors or lenders of such Party, as a part of their due diligence
investigations, or to existing and potential sublicensees or to Permitted
Sublicensees and assignees, or to any other Person described in Section
8.1(d)(ii), in each case under an agreement to keep the terms of this Agreement
confidential under terms of confidentiality and non-use substantially no less
rigorous than the terms contained in this Agreement and to use such information
solely for the purpose permitted pursuant to this Section 8.2(c) or Section
8.1(d)(ii).

 

(d)        For purposes of clarity, either Party may issue a press release or
public announcement or make such other disclosure if the content of such press
release, public announcement or disclosure has previously been made public other
than through a breach of this Agreement by the issuing Party or its Affiliates.

 

8.3 Return of Confidential Information. Upon the expiration or termination of
this Agreement, and except for where a license in Article II to such
Confidential Information survives such expiration or termination, upon request,
the Recipient shall return to the Disclosing Party or destroy all Confidential
Information received by the Recipient or any of its Affiliates from the
Disclosing Party or any of its Affiliates (and all copies and reproductions
thereof). In addition, the Recipient and its Affiliates shall destroy: (a) any
notes, reports or other documents prepared by the Recipient which contain
Confidential Information of the Disclosing Party; and (b) any Confidential
Information of the Disclosing Party (and all copies and reproductions thereof)
which is in electronic form or cannot otherwise be returned to the Disclosing
Party. Any requested destruction of the Disclosing Party’s Confidential
Information shall be certified in writing to the Disclosing Party by an
authorized officer of the Recipient supervising such destruction.
Notwithstanding the foregoing, the Recipient and its Affiliates may retain one
copy of the Disclosing Party’s Confidential Information solely for the purpose
of compliance with any applicable law or regulation. Notwithstanding the return
or destruction of the Disclosing Party’s Confidential Information, the Recipient
shall continue to be bound by its obligations of confidentiality and other
obligations under this Article VIII.

 

ARTICLE IX. MISCELLANEOUS

 

9.1        Governing Law. This Agreement (and any Actions arising out of or
related thereto or to the transactions contemplated thereby or to the inducement
of any Party to enter therein, whether for breach of contract, tortious conduct
or otherwise and whether predicated on common law, statute or otherwise) shall
in all respects be governed by and construed in accordance with the laws of the
State of New York, USA, including all matters of construction, validity and
performance, in each case without reference to any conflict of law rules that
might lead to the application of the laws of any other jurisdiction.

 

9.2        Dispute Resolution. Any Action arising out of or relating to this
Agreement that is not subject to Article V shall be settled, if possible,
through good faith negotiations between the Parties. If the Parties are unable
to settle such dispute within thirty (30) days or in accordance with the terms
of Article V, as applicable, such Action arising out of or relating to this
Agreement, or the breach thereof, shall be resolved as follows:

 

-28-

 



(a)        Such Action shall be settled by binding arbitration in Chicago,
Illinois in accordance with the then current Commercial Arbitration Rules of the
American Arbitration Association and judgment upon the award rendered may be
entered in any court having jurisdiction. The arbitrator shall have the
authority to grant any equitable and legal remedies that would be available in
any judicial proceeding subject to any limits set forth herein.

 

(b)        Such arbitration shall be conducted by a single, independent
arbitrator or, if the Parties are unable to agree on such arbitrator, each Party
shall appoint a single, independent arbitrator who must collectively agree on a
Third Party, independent arbitrator to serve as arbitrator hereunder. For
clarity, the arbitrator can be either judicial or non-judicial, depending on the
nature of the dispute (i.e., if the dispute is technical in nature, the Parties
may elect to agree upon an arbitrator who possesses a relevant technical
background).

 

(c)        The arbitrator may rule upon motions to compel or limit discovery and
shall have the authority to impose sanctions for discovery abuses, including
reasonable attorneys’ fees and costs, to the extent and upon the grounds
available for such in the United States District Courts for the District in
which the arbitration is taking place.

 

(d)        The decision of the arbitrator (the “Award”) as to any Action
(including the validity and amount of any Action) shall be final, binding, and
conclusive upon the Parties. Such Award shall be written and shall be supported
by written findings of facts and conclusions. Within 30 days of issuance of an
Award any payment required by the Award shall be made unless before such date
any Party shall commence legal action to vacate or modify the Award.

 

(e)        The Parties to the arbitration may apply to a court of competent
jurisdiction for a temporary restraining order, preliminary injunction or other
interim or conservatory relief, as necessary, including without limitation for
breach of Section 7.8 or Article VIIIIII hereunder, without breach of this
arbitration provision and without abridgment of the powers of the arbitrator.

 

(f)        The Parties agree, and agree to direct the arbitrator, that the
arbitration will be kept confidential and that the existence of the proceeding
and any proceedings therein, including without limitation any pleadings, briefs
or other documents, any testimony or other oral submissions and any Award, will
not be disclosed beyond the arbitrator or arbitration tribunal, the Parties,
their counsel and any Person (including witnesses, if any) involved in the
conduct of the proceeding, except (i) in any legal proceeding concerning the
arbitration, including without limitation any proceeding to compel or to stay
arbitration or otherwise in aid of arbitration, for other relief as described in
Section 9.2(e), to vacate, modify or confirm an Award, or to enforce an Award or
any judgment based upon an Award, (ii) to the tax, legal, financial or other
professional advisors of such Person who are obligated to keep such information
confidential, or (iii) as may be required by Law.

 

(g)        Each Party shall pay its own costs and expenses (including counsel
fees) of any such arbitration, except as may be awarded by the arbitrator
pursuant to Section 9.2(c) above.

 

-29-

 



9.3 Assignment. Neither Party may assign its rights and obligations under this
Agreement without the prior written consent of the other Party, except that
either Party may make such assignment without the prior written consent of the
other Party to an Affiliate (so long as such Party shall remain jointly and
severally liable with such Affiliate with respect to all obligations so
assigned). Subject to a Party’s right to terminate this Agreement in connection
with a Change in Control pursuant to Section 5.2(d), any request for consent to
assignment shall not be unreasonably withheld or delayed; provided that consent
to an assignment to a Competitor may be withheld as reasonable. Any purported
assignment in contravention of this Section 9.3 shall, at the option of the
non-assigning Party, be null and void and of no effect. No assignment shall
release either Party from responsibility for the performance of any accrued
obligation of such Party hereunder. This Agreement shall be binding upon and
enforceable against the successor to or any permitted assignee from either of
the Parties.

 

9.4        Entire Agreement; Amendments. This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof, and all
previous agreements, including without limitation the ISPA, Collaboration
Agreement, and the Letter Agreements of October 26, 2016 and May 15, 2017 are
hereby terminated in their entirety and replaced with this Agreement. Any
amendment or modification to this Agreement shall be made in writing signed by
both Parties.

 

9.5        Notices. All communications, notices, instructions and consents
provided for herein or in connection herewith shall be made in writing and be
sent to the address below and will be (a) given in person, (b) sent by
registered or certified mail, return receipt requested, postage prepaid, or (c)
sent by a reputable international overnight courier service. Any such
communication, notice, instruction or consent will be deemed to have been
delivered on actual receipt.

 

Notices to Ginkgo shall be addressed to:

 

Ginkgo Bioworks, Inc.

27 Drydock Avenue, 8th Floor

Boston, MA 02210

Attention: CEO

Attention: General Counsel

 

and

 

Notices to Amyris shall be addressed to:

 

Amyris, Inc.

5885 Hollis Street, Ste. 100

Emeryville, CA 94608

Attention: CEO

Attention: General Counsel

 

provided, however, that if either Party will have designated a different address
by notice to the other Party in accordance with this Section 9.5, then to the
last address so designated.

 

9.6 Force Majeure. No failure or omission by either Party in the performance of
any obligation of this Agreement shall be deemed a breach of this Agreement or
create any liability if the same shall arise from a Force Majeure Event;
provided that the Party affected by such cause promptly notifies the other Party
and uses diligent efforts to cure such failure or omission as soon as is
practicable after the occurrence of one or more of the above mentioned causes.

 

-30-

 



9.7        Compliance with Laws; Anti-Corruption Laws.

 

(a)        Each Party shall perform its obligations under this Agreement in
compliance with all applicable Laws.

 

(b)        Anti-Corruption Laws.

 

(i)       Compliance with Anti-Corruption Law. In carrying out their
responsibilities and exercising their rights under this Agreement, the Parties
shall, and shall ensure that their Permitted Subcontractors shall, comply with
all applicable anti-corruption laws in the countries where the Parties or such
Permitted Subcontractors have their principal or other places of business and
where they conduct activities under this Agreement.

 

(ii)        Certain Covenants regarding Anti-Corruption. Additionally, each
Party represents and warrants to the other Party that neither it nor any of its
directors, employees, agents, Permitted Subcontractors or consultants will
directly or indirectly pay or give or promise to pay or give anything of value
to any government official or a foreign public official for purposes of (a)
influencing any act or decision of any such person in his official capacity; (b)
inducing such person to do or omit to do any act in violation of the lawful duty
of such official; (c) securing any improper advantage; or (d) inducing such
person to use his position to affect or influence any act or decision of
government or any legislative, administrative, public agency or other public
body, in all cases with respect to any activities undertaken relating to this
Agreement. Additionally, the Parties will make reasonable efforts to comply with
requests for information, including answering questionnaires and narrowly
tailored audit inquiries, to enable the other Party to ensure compliance with
any applicable anti-corruption laws.

 

(iii)        Breach of Anti-Corruption Covenants. The Parties agree that a
breach of the anti-corruption commitments in this Section 9.7(b) shall be
considered a material breach of this Agreement by the relevant Party and that
the other Party may immediately seek all remedies available under law and equity
including termination of this Agreement for Material Breach pursuant to Section
5.2(c) if the covenants under the anti-corruption commitments in this Section
9.7(b) have been breached by a Party (including by its directors, employees,
agents, Permitted Subcontractors or consultants, as relevant), without owing to
the other any damages or indemnification resulting solely from such termination.

 

9.8        Independent Contractors. It is understood and agreed that the
relationship between the Parties is that of independent contractors and that
nothing in this Agreement shall be construed to create a joint venture or any
relationship of employment, agency or partnership between the Parties to this
Agreement. Neither Party is authorized to make any representations, commitments
or statements of any kind on behalf of the other Party or to take any action
that would bind the other Party. Furthermore, none of the transactions
contemplated by this Agreement shall be construed as a partnership for any tax
purposes. Each Party shall select, employ, pay, supervise, direct and discharge
all of its personnel providing services on behalf of such Party, and each Party
shall be solely responsible for the payment of all wages, bonuses, benefits and
any other direct or indirect compensation for such Party’s personnel, as well as
worker’s compensation insurance, employment taxes and other employer liabilities
relating to such personnel.

 

-31-

 



9.9        No Implied Waivers; Rights Cumulative. No failure on the part of
Ginkgo or Amyris to exercise, and no delay by either Party in exercising, any
right, power, remedy or privilege under this Agreement, or provided by statute
or at law or in equity or otherwise, shall impair, prejudice or constitute a
waiver of any such right, power, remedy or privilege by such Party or be
construed as a waiver of any breach of this Agreement or as an acquiescence
therein by such Party, nor shall any single or partial exercise of any such
right, power, remedy or privilege by a Party preclude any other or further
exercise thereof or the exercise of any other right, power, remedy or privilege.

 

9.10        Severability. If, under applicable Laws, any provision of this
Agreement is invalid or unenforceable, or otherwise directly or indirectly
affects the validity of any other material provision(s) of this Agreement (such
invalid or unenforceable provision, a “Severed Clause”), this Agreement shall
endure except for the Severed Clause. The Parties shall consult one another and
use good faith efforts to agree upon a valid and enforceable provision that is a
reasonable substitute for the Severed Clause in view of the intent of this
Agreement.

 

9.11        Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument. Signatures provided
by facsimile transmission or in Adobe™ Portable Document Format (.pdf) sent by
electronic mail shall be deemed to be original signatures.

 

9.12        No Third Party Beneficiaries. No Person other than Amyris and Ginkgo
(and their respective successors and permitted assignees) shall be deemed an
intended beneficiary hereunder or have any right to enforce any obligation of
this Agreement.

 

9.13        Performance by Affiliates. Either Party may use one or more of its
Affiliates to perform its obligations and duties hereunder and Affiliates of a
Party are expressly granted certain rights herein; provided that each such
Affiliate shall be bound by the corresponding obligations of such Party and the
Parties shall remain liable hereunder for the prompt payment and performance of
all their respective obligations hereunder.

 

[***Remainder of the Page Intentionally Left Blank; Signature Page to Follow***]

 

 

-32-

 



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective

Date.

 





  AMYRIS, INC.                           By:       John Melo     Chief Executive
Officer                     GINKGO BIOWORKS, INC.                           By:
/s/ Jason Kelly     Jason Kelly     Chief Executive Officer

 

 

 

 





-33-

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective

Date.



  AMYRIS, INC.                           By: /s/ John Melo     John Melo    
Chief Executive Officer                     GINKGO BIOWORKS, INC.              
            By:       Jason Kelly     Chief Executive Officer



 

 

-34-

 



 

 

EXHIBIT A

 



PROVISIONS APPLICABLE SOLELY TO [*]

 

ARTICLE X. VANILLIN ADDITIONAL DEFINITIONS

 

When used solely in this Exhibit A, each of the following additional terms shall
have the meanings set forth in this Article. Other capitalized terms shall have
the meanings as set forth in this Agreement.

 



10.1 “Background [*]Intellectual Property” means, with respect to a given Party,
any and all information and inventions, and all Intellectual Property rights
therein or pertaining thereto, including all Intellectual Property in the
Strains, that are in existence and Controlled by such Party or its Affiliates
prior to the Effective Date and that are necessary, required or actually used in
the development, manufacture and/or commercialization of [*]as provided for in
Exhibit A, and excludes Amyris Transferred Intellectual Property, Amyris
Retained Intellectual Property, and Ginkgo Transferred Intellectual Property.

 

10.2 “Executive Committee” means a committee comprised of the Chief Executive
Officers of each of Ginkgo and Amyris (or a senior executive officer of Ginkgo
or Amyris designated by such Chief Executive Officers).

 

10.3 “Foreground Intellectual Property” means, with respect to a given Party,
any and all information and inventions, and all Intellectual Property rights
therein or pertaining thereto, conceived, discovered, developed or otherwise
made or obtained by or on behalf of either Party or its Affiliates or jointly by
or on behalf of the Parties or their Affiliates on or after the Effective Date
in the performance of activities under this Exhibit A.

 



10.4 “Non-Collaboration Intellectual Property” means, with respect to a Party,
any Intellectual Property Controlled by a Party and created (whether as of or
following the Effective Date) outside the scope of this Exhibit A; provided that
any Intellectual Property of a Party that such Party has used or voluntarily
includes for the development, manufacture and/or commercialization of [*]under
this Exhibit A shall still be included in Non-Collaboration Intellectual
Property.

 

10.5 “Strain” means (a) a genetically modified microbial organism developed by
or on behalf of either Party or its Affiliates or jointly by or on behalf of the
Parties or their Affiliates, in each case, in the performance of any activities
under this Exhibit A for the purposes of producing chemical small molecule
compounds, or any (b) gene, portion of any gene, promoter, ribosome binding
site, regulator, regulatory element, inducer, regulatory pathway, metabolic
pathway, metabolome, proteome, transcriptome, genome, secretion signal, vector,
plasmid, chromosome or other material inside of such genetically modified
microbial organism. For the avoidance of doubt, any materials recited in (b),
including genes and enzymes of metabolic pathway, regardless of whether such
materials exist inside or outside of a genetically modified microbial organism,
shall be considered Strains.

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-35-

 



 



ARTICLE XI. [*]INTELLECTUAL PROPERTY

 

11.1 Inventions. The Parties agree to the following:

 

(a)        Inventorship. The determination of inventorship for any invention
which arises in connection with performance of activities conducted under this
Exhibit A (i.e., Foreground Intellectual Property) shall be made in accordance
with the patent laws of the United States. Should any dispute arise with respect
to determination of inventorship, the JSC shall attempt in good faith to resolve
the dispute. In the event that the JSC is unable to resolve such dispute within
thirty (30) days after receipt of notice of the dispute, such dispute will be
resolved by independent patent counsel not engaged or regularly employed in the
past two (2) years by either Party and reasonably acceptable to both Parties.
The decision of such independent patent counsel will be binding on the Parties.
Expenses of such patent counsel will be shared equally by the Parties. For the
avoidance of doubt, nothing in this Exhibit A shall change or modify a Party’s
ownership of its Background Intellectual Property or any of its Foundry
Intellectual Property that exists as ofthe Effective Date.

 

(b)        Ownership and Control Foreground Intellectual Property. Foreground
Intellectual Property, regardless of inventorship, in each case, is and will be
owned and Controlled by Amyris. Ginkgo agrees to assign, and hereby does assign,
to Amyris any and all rights in and to such Foreground Intellectual Property,
including any and all rights in any patent filings and/or rights of priority to
such patent filings, that claim such Foreground Intellectual Property.

 

(c)        Patent Lead. For any Patent Filing which arises in connection with
performance of activities conducted under this Exhibit A, Amyris is Patent Lead
for that Patent Filing and shall be responsible for preparation, filing,
prosecution and maintenance of patents, including any related interference,
re-issuance, re-examination, opposition, inter partes review, or post grant
review proceedings. Amyris shall bear all costs associated with the preparation,
filing, prosecution and maintenance of patents which arise in connection with
the performance of activities conducted under this Exhibit A, including any
related interference, re-issuance, reexamination, opposition, inter partes
review, or post grant review proceedings unless the JSC determines otherwise.

 

(d) Enforcement.

 

(i)        Subject to Section (ii) below, Amyris has an independent right to
assert any Foreground Intellectual Property that it solely owns or Controls.

 

(ii)        Whenever one Party is exercising a right to assert Intellectual
Property hereunder, the other Party hereby agrees to be named in, or otherwise
join, initiate or perform, any such assertion or Action if necessary for
standing or otherwise to ensure that the asserting Party can effect the
assertion. If the other Party should be required to be so named or otherwise
join, initiate or otherwise facilitate an assertion, then the option-holding
Party will pay all reasonable costs associated with such naming, joining or
assertion.

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-36-

 



 



(iii)        Any royalties, damage awards, or other payments resulting from
assertion of Intellectual Property hereunder shall first be applied to recover
all reasonable costs incurred by the asserting Party in pursuing the assertion
or such costs of both Parties if the second Party is joined pursuant to Section
11.1(d)(ii), and thereafter shall be shared between the Parties in such amounts
as determined by the JSC subject to the guiding principles that (i) to the
extent that such royalties, damage awards or other payments relate to [*], they
shall be shared between the Parties in accordance with the terms herein
applicable to sharing of Net Profits related to [*]; (ii) to the extent that
such royalties, damage awards or other payments relate to products or operations
outside the scope of this Exhibit A or Intellectual Property that is not
licensed under this Exhibit A, they shall be retained one hundred percent (100%)
by the Party owning or Controlling the asserted Intellectual Property (or split
50%/50% if the Intellectual Property is jointly owned or Controlled); and (iii)
to the extent that such royalties, damage awards or other payments relate to
punitive awards, they shall be retained one hundred percent (100%) by the
asserting Party.

 

(iv)        Each Party will have the first right, but not the obligation, at its
sole expense, to control the defense of any claim by a Third Party, including
any defenses or counterclaims, that any of such Party’s Controlled Intellectual
Property is invalid, unpatentable or unenforceable. Each Party will have the
first right, but not the obligation, at its sole expense, to control the
settlement and licensing of such Party’s owned or Controlled Intellectual
Property.

 

11.2        Licenses of IP. Each Party hereby grants to the other Party, as of
the Effective Date, a non-exclusive, royalty-free, fully paid-up, sublicensable
(to Permitted Sublicensees as provided in this Agreement) license to its
Background Intellectual Property and its Foreground Intellectual Property,
solely for the purpose of allowing such other Party to perform activities under
this Exhibit A. For clarity, the Parties agree and acknowledge that the licenses
granted under Section 11.2 of this Exhibit A shall not survive termination or
expiration of this Agreement or the cessation or completion of activities
pursuant to this Exhibit A, and that the procedures of Section 8.3 shall then
apply. To the extent that any license granted under this Section would breach
any Third Party obligation, such as the grant of an exclusively licensed field
to a Third Party, such license is not hereby granted solely to the extent
necessary to avoid such a breach.

 



ARTICLE XII. [*]GOVERNANCE

 

12.1        Executive Committee. The Executive Committee shall meet (a) at such
times as required by this Exhibit A and (b) within ten (10) days after the
request of a Party for the Executive Committee to hold a meeting. Meetings of
the Executive Committee shall be effective only if at least one (1)
representative of each Party is present or participating. The Executive
Committee may meet either (i) in person at either Party’s facilities in the
United States or at such locations as the Parties may otherwise agree or (ii) by
audio or video teleconference.

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-37-

 



12.2        Partnership Joint Steering Committee.

 

(a)        Establishment. The Parties shall maintain a four-person partnership
steering committee (“JSC”) that will have the responsibilities set forth in this
Article hereof. Amyris appoints, and shall be entitled to remove solely at their
discretion, two (2) representatives to the JSC: (x) and (y) ; and Ginkgo
appoints, and shall be entitled to remove solely at their discretion, two (2)
representatives to the JSC: (A) and (B) . Each Party’s representatives and any
substitute for a representative shall be bound by the obligations of
confidentiality set forth in this Agreement. The JSC shall be led by a
chairperson (the “Chairperson”), who shall not have any greater authority than
any other representative on the JSC, but shall be responsible for the following
activities: (i) calling meetings of the JSC and preparing; (ii) preparing an
agenda for each meeting and including any items requested by a member of the JSC
on such agenda; (iii) preparing and issuing minutes of each such meeting within
thirty (30) days thereafter; (iv) ensuring that any decision-making delegated to
the JSC is carried out in accordance with this Article XII; and (v) preparing
and circulating an agenda for the upcoming meeting; provided that the
Chairperson shall include any agenda items proposed by the other Party. Each
Chairperson shall serve for six (6) month terms and appointment of the
Chairperson shall rotate between the Parties, with Amyris appointing the first
Chairperson. Each Party shall be free to change its representatives on notice to
the other Party or to send a substitute representative to any JSC meeting;
provided, however, that each Party shall ensure that at all times during the
existence of the JSC, its representatives on the JSC are appropriate in terms of
expertise and seniority for the then-current stage of development, manufacture
or commercialization of [*].

 



(b)        Responsibilities. The JSC shall have responsibility for: (i) ensuring
regular communication between the Parties; (ii) ensuring the establishment of,
and monitoring of progress of the [*]Program; (iii) monitoring, reviewing, and
reporting on the progress of [*]developed pursuant to this Exhibit A; and (iv)
performing such other functions as expressly set forth in this Exhibit A or
appropriate to further the purposes of this Exhibit A, as mutually agreed upon
by the Parties in writing. The JSC has the authority to delegate any of these
responsibilities as it sees fit. Each individual member of the JSC shall be
bound by the obligations of confidentiality set forth in this Agreement. Each
individual member of the JSC shall not have any independent authority to act on
behalf of the JSC unless such authority has been delegated to such individual in
advance by the JSC.

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-38-

 





12.3        [*]Program Management Team; Other Subcommittees. The JSC shall
establish a project management team (“Project Management Team”) for [*] (and,
for clarity, the JSC may instead determine that there should be different
Project Management Teams for early stage vs. late stage activities for [*]under
the [*]Program, or any other approach approved by the JSC). The JSC shall
designate a project lead (each, a “Project Lead”) from one Party and, if deemed
appropriate by the JSC, a co-project lead (the “Co-Project Lead”) from the other
Party for the Project Management Team, who shall be responsible for monitoring
the Project and reporting to the JSC concerning status of the Project and the
progress of [*]developed pursuant to this Exhibit A. The Project Lead and
Co-Project Lead shall use good faith efforts to execute the applicable Project
in accordance with its [*]Program. The Project Lead shall be primarily
responsible for (a) achieving any milestones under the Project; (b)
commercializing [*]under a given Project at scale; and (c) with reasonable
consultation with the Co-Project Lead, developing and overseeing the Project,
including defining tasks, task dependencies and goals that leverage the
capabilities of each Party to commercialize [*]under the Project at scale;
provided, the Project Lead shall use commercially reasonable efforts to allocate
early stage development work and later stage scale-up and manufacturing work, in
each case, as appropriate based on capabilities and capacity of each Party with
the intention of maximizing speed to market for [*]; and provided, further, that
the Party that is a party to the applicable Customer Agreement shall be solely
responsible for interfacing with the customer of the Project (including, without
limitation, serving on any steering or similar committee under the applicable
Customer Agreement for the [*]Program). In the event that there is a dispute
concerning the Project between the Project Lead and a Co-Project Lead, the JSC
shall attempt to resolve such dispute in good faith and, if the JSC is unable to
do so, such dispute shall be resolved in accordance with Section 12.6. The JSC
may establish and disband such other subcommittees as deemed necessary by the
JSC (each, a “Subcommittee”). For the avoidance of doubt, either Party may
designate the same representatives to serve on the Project Management Team
(including as Project Lead and/or Co-Project Lead), or on the JSC. Each Party
shall be free to change its representatives on notice to the other or to send a
substitute representative to any Project Management Team; provided, however,
that (x) the JSC shall be required to approve the Project Lead and Co-Project
Lead, and (y) each Party shall ensure that at all times during the existence of
any Project Management Team, its representatives on the Project Management Team
are appropriate in terms of expertise and seniority for the then-current stage
of the development, manufacture and commercialization of [*]under the Project.
Each Party’s representatives and any substitute for a representative shall be
bound by the obligations of confidentiality set forth in this Agreement. No
Project Management Team shall have the authority to bind the Parties hereunder
and the Project Management Team shall report to, and any decisions shall be made
by, the JSC.



 

12.4        Committee Meetings. The JSC and each of the Project Management Teams
shall each hold at least one (1) meeting per Calendar Quarter at such times
during such Calendar Quarter as the Chairperson elects to do so. Meetings of the
JSC and each of the Project Management Teams, respectively, shall be effective
only if at least one (1) representative of each Party is present or
participating. The JSC and Project Management Team may meet either (a) in person
at either Party’s facilities in the United States or at such locations as the
Parties may otherwise agree or (b) by audio or video teleconference; provided
that no less than one (1) JSC meeting during each Calendar Year shall be
conducted in person. Other representatives of each Party involved with the
relevant Projects may attend meetings as non-voting participants, subject to the
confidentiality provisions set forth in Article VIII. Additional meetings of the
JSC, or Project Management Teams may also be held with the consent of each
Party, and neither Party shall unreasonably withhold its consent to hold such
additional meetings, or as required under this Exhibit A. Each Party shall be
responsible for all of its own expenses incurred in connection with
participating in all such meetings, and such expenses shall not be included in
the calculation of Actual Cost of Goods Sold hereunder.

 

12.5        Authority. The JSC and each Project Management Team shall have only
the powers assigned expressly to it in this Exhibit A, and shall not have any
power to amend, modify or waive compliance with this Exhibit A. In furtherance
thereof, each Party shall retain the rights, powers and discretion granted to it
under this Exhibit A and no such rights, powers or discretion shall be delegated
or vested in the JSC Project Management Team unless such delegation or vesting
of rights is expressly provided for in this Exhibit A or the Parties expressly
so agree in writing.

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-39-

 



12.6        Decisions.

 

(a)        Initial Dispute Resolution Procedures. Subject to the provisions of
this Article XII, actions to be taken by the JSC and each of the Project
Management Teams shall be taken only following a unanimous vote, with each Party
(through its representatives) having one (1) vote. If any Project Management
Team fails to reach consensus on a matter before it for decision for a period in
excess of thirty (30) days, either Party shall have the right to refer the
matter to the JSC.

\

(b)        Final Decision-Making. If the JSC fails to reach unanimous agreement
on a matter properly before it for decision for a period in excess of ten (10)
days, the matter shall be referred to the Executive Committee. If the Executive
Committee fails to reach unanimous agreement on a matter before it for decision
for a period in excess of ten (10) days, the matter shall be resolved in
accordance with Section 9.2.

 

12.7        Conduct of Meetings; Future Adjustments in Governance.

 

(a)        Any meetings of the Executive Committee, JSC, or a Project Management
Team shall have an agenda circulated in advance of such meeting. The Party
responsible for preparing an agenda for any such meeting shall include on the
agenda any items suggested by the representatives of the other Party to be
addressed at such meeting. Minutes will be taken at each meeting by an
individual appointed by the applicable committee, and circulated for review and
approval of the same. Copies of all final agendas and approved meeting minutes
will be provided to each Party’s legal counsel.

 

(b)        The Parties may at any time by mutual written agreement create or
delete governance committees or subcommittees or make other modifications to the
governance structures contemplated by this Exhibit A in order to promote the
efficient operation of the Projects.


 

-40-

 



EXHIBIT B

 

Ginkgo’s Disclosure Schedules

 

Information contained in any section of these disclosure schedules shall be
deemed to be disclosed for purposes of all other sections of the disclosure
schedule to the extent that the relevance of any such disclosure to any other
section of the disclosure schedules is reasonably apparent on the face of such
disclosure.

 

Section B.2

 

For the avoidance of doubt, it is understood by the Parties that certain
provisions of the agreements listed below limit the rights and obligations of
Ginkgo granted pursuant to Article II or Exhibit A of the Agreement.

 

“Control” is limited by the restrictions set forth in all agreements, each as
amended from time-to-time, to which Ginkgo is a party as of the Effective Date,
including without limitation the following:

 

[*]

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

-41-

 





[*]

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



-42-

 



[*]

 

 

Section B.3(a)

 

With respect to section B.3(a), scheduled exceptions are as follows:

 

Ordinary Course Licenses and Sublicenses Granted. All licenses and rights
granted by Ginkgo under the Agreement and all of Ginkgo’s obligations under the
Agreement are subject to and qualified by the exclusive and/or non-exclusive
licenses and the covenants not to compete that Ginkgo and its affiliates have
granted to Third Parties (including the U.S. government in some cases) as of the
Effective Date.

 

Section B.3(b)

 

Regarding receipt of royalty payment

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



 



-43-

 



Ginkgo and/or its affiliates, in return for the licenses and covenants that
Ginkgo and its affiliates have granted to Third Parties as of the Effective
Date, receive compensation in various forms from such Third Parties.

 

Regarding licensing to commercially exploit any of Ginkgo’s Intellectual
Property

 

See Section B.3(a) and response in B.3(b) regarding receipt of royalty payment

 

Section B.3(c)

 

During the ordinary course of business, Ginkgo has ongoing examinations,
prosecutions, and appeal proceedings for patent and trademark applications with
the U.S. Patent & Trademark Office and foreign counterpart offices or government
entities.


 

-44-

 



EXHIBIT C

 

Amyris’ Disclosure Schedules

 

Information contained in any section of these disclosure schedules shall be
deemed to be disclosed for purposes of all other sections of the disclosure
schedule to the extent that the relevance of any such disclosure to any other
section of the disclosure schedules is reasonably apparent on the face of such
disclosure.

 

Section C.2

 

For the avoidance of doubt, it is understood by the Parties that certain
provisions of the agreements listed below limit the rights and obligations of
Amyris granted pursuant to Article II or Exhibit A of the Agreement:

 

“Control” is limited by the restrictions set forth in all agreements to which
Amyris is a party as of the effective date of the Collaboration Agreement and
amendments thereto solely if such amendments were entered into on or before the
effective date of the Collaboration Agreement including without limitation the
following:

 

[*]


 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-45-

 







[*]

 

 

 



 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-46-

 



Section C.3(a)

 

[*]

 

Section C.3(b)

 

Regarding payment of royalty

 



[*]

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



-47-

 



[*]

 

Section C.3(c)

 

[*]

 

Section C.3 (e)

 

[*]

 

Section C.6

 

[*]

-48-

 



[*]


 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



-49-

 



[*]

 

 



[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



-50-

 



[*]

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

-51-

 





EXHIBIT X

 

Amyris Retained Intellectual Property

 

 

 

Strain or plasmid number

 

 

Generation/Transfer Year

 

[*]  

[*]

 

[*]   [*]                              

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 

-52-

 





EXHIBIT Y

 

Amyris Transferred Intellectual Property

 

 

 

Strain or plasmid number

 

 

Generation/Transfer Year

 

[*]  

[*]

 

[*]   [*] [*]   [*]       [*]   [*]       [*]   [*]

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

-53-

 





EXHIBIT Z

 

Ginkgo Transferred Intellectual Property

 

Detailed Description of Transfer Date of Transfer [*] 3/24/17 [*] 5/31/17 [*]
7/14/17

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 

 



 

 

 

 

 

-54-

 



EXHIBIT ZZ



 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 



 -55- 

 



 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 -56- 

 



 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 





 -57- 

 

 



[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 -58- 

 

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 -59- 

 

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 -60- 

 

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 -61- 

 

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 -62- 

 

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 -63- 

 

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 -64- 

 

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 -65- 

 

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 

- 66 -



 

